       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 1 of 55




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 shawnw@rgrdlaw.com
          – and –
 6 SCOTT H. SAHAM (188355)
   ASHLEY M. KELLY (281597)
 7 655 West Broadway, Suite 1900
   San Diego, CA 92101
 8 Telephone: 619/231-1058
   619/231-7423 (fax)
 9 scotts@rgrdlaw.com
   akelly@rgrdlaw.com
10
   Lead Counsel for Lead Plaintiff
11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
   WILLIAM LAMARTINA, Individually and on ) Case No. 5:20-cv-02182-EJD
14 Behalf of All Others Similarly Situated,  )
                                             ) CLASS ACTION
15                               Plaintiff,  )
                                             ) CONSOLIDATED COMPLAINT FOR
16        vs.                                ) VIOLATIONS OF THE FEDERAL
                                             ) SECURITIES LAWS
17 VMWARE, INC., et al.,                     )
                                             )
18                               Defendants. )
                                             ) DEMAND FOR JURY TRIAL
19

20

21

22

23

24

25

26

27

28


     Cases\4828-0858-8233.v1-9/18/20
        Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 2 of 55




 1                                                      TABLE OF CONTENTS
 2                                                                                                                                              Page
 3 I.          INTRODUCTION ...............................................................................................................1

 4 II.         JURISDICTION AND VENUE ..........................................................................................3

 5 III.        THE PARTIES.....................................................................................................................4

 6 IV.         OVERVIEW OF THE CASE ..............................................................................................5

 7             A.        Background of the Company ...................................................................................5

 8             B.        Defendants Materially and Artificially Inflated Backlog to Conceal the
                         True State of VMware’s Business ...........................................................................6
 9
               C.        Defendants Announce Record-Breaking Backlog Despite a Slowdown in
10                       the Industry ............................................................................................................11
11             D.        Following the Announcement of Record-Breaking License Backlog,
                         VMware Executives Sell Nearly $60 Million of VMware Stock at Inflated
12                       Prices ......................................................................................................................12
13             E.        Defendants Draw Down the Backlog Slush Fund While Continuing to
                         Falsely Reassure Investors .....................................................................................13
14
               F.        Defendants Disclose that Backlog Has Virtually Disappeared and that
15                       VMware’s Accounting for Backlog Is Being Investigated by the SEC.................15
16 V.          DEFENDANTS’ FALSE AND MISLEADING STATEMENTS DURING THE
               CLASS PERIOD................................................................................................................17
17
     VI.       ADDITIONAL SCIENTER AND MATERIALITY ALLEGATIONS ............................32
18
     VII.      LOSS CAUSATION AND ECONOMIC LOSS ...............................................................38
19
     VIII.     APPLICABILITY OF THE PRESUMPTION OF RELIANCE .......................................41
20
     IX.       CLASS ACTION ALLEGATIONS ..................................................................................42
21

22

23

24

25

26

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                                                        -i-
     Cases\4828-0858-8233.v1-9/18/20
         Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 3 of 55




 1             Lead Plaintiff Northeast Carpenters Pension Fund (“Lead Plaintiff”) by and through its

 2 undersigned counsel, brings this federal class action based upon personal knowledge as to those

 3 allegations concerning itself and, as to all other matters, upon the investigation of counsel, which

 4 included, without limitation, the review and analysis of: (a) public filings made by VMware, Inc.

 5 (“VMware” or the “Company”) with the U.S. Securities and Exchange Commission (the “SEC”); (b)

 6 releases and other publications disseminated by defendants; and (c) securities analyst reports, news

 7 articles, websites and other publicly available information concerning defendants.1 Lead Plaintiff

 8 believes that substantial additional evidentiary support will likely exist for the allegations set forth

 9 herein after a reasonable opportunity for discovery.

10 I.          INTRODUCTION
11             1.        This is a federal securities class action on behalf of a Class (defined herein) consisting

12 of all persons other than defendants who purchased or otherwise acquired VMware securities

13 between August 24, 2018, and February 27, 2020, both dates inclusive (the “Class Period”), seeking

14 to recover damages caused by defendants’ violations of the federal securities laws and to pursue

15 remedies under §§10(b), 20(a) and 20A of the Securities Exchange Act of 1934 (the “Exchange

16 Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its officers.

17             2.        Defendants violated the federal securities laws by deceptively recording sales as

18 backlog so that the revenue from those sales could be recognized in subsequent quarters as opposed

19 to the quarter when they were actually made. In order to meet and not overly exceed market

20 expectations, once quarterly sales goals were achieved, management directed the Company’s

21 personnel to hold secured contracts until the next quarter, resulting in revenue smoothing into

22 subsequent quarters, causing reported revenue to be far more consistent across reporting periods than

23 it actually was. This deliberate smoothing of revenue artificially inflated backlog reported to

24 investors and created an impression of steady sales that was not indicative of actual corporate

25 performance.

26

27   1
      “Defendants” collectively refer to VMware, Patrick P. Gelsinger and Zane Rowe. “Individual
   Defendants” refer to defendants Patrick P. Gelsinger and Zane Rowe.
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                   -1-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 4 of 55




 1             3.        Defendants materially and artificially inflated backlog using sales that were not

 2 required to meet current period guidance throughout Fiscal Year (“FY”) 2019, and particularly at

 3 year end, misleading investors as to the likelihood that FY 2020 guidance would be met. Defendants

 4 treated the inflated backlog – nearly half a billion dollars at the end of FY 2019 – as a slush fund,

 5 drawing on it throughout FY 2020 rather than recognizing the revenue in FY 2019. By deferring

 6 revenue recognition to FY 2020, VMware was able to continue to deliver double digit earnings

 7 growth in FY 2020. Had VMware recognized the revenue that was deferred into backlog during FY

 8 2019, when it was in fact secured, VMware would have delivered only low single digit revenue

 9 growth for FY 2020.

10             4.        Backlog is an important metric to investors, as it helps inform their predictions of

11 future revenue. Because stocks are valued, in large part, based upon future cash flows and growth

12 potential as opposed to past earnings, the inflation of backlog and the smoothing of revenue and

13 earnings inflated VMware’s stock price during the Class Period. As a result of the inflated backlog

14 and smoothing of revenue, the notes to VMware’s financial statements during the Class Period

15 violated Generally Accepted Accounting Principles (“GAAP”) because they failed to disclose to

16 investors sufficient information to help them understand the timing and uncertainty of the

17 Company’s projected and later, reported revenue.

18             5.        The inflated backlog was also used to conceal the fact that VMware was plagued by

19 weaknesses heading into FY 2020 driven by an: (i) internal segment reorganization; and (ii)

20 VMware’s failure to properly weather an industry-wide shift away from license products in favor of

21 subscription and Software-as-a-Service (“SaaS”) products.

22             6.        The practice of deceptively pushing current quarter sales into future quarters inflated

23 reported backlog and gave investors a false impression of the true state of the Company’s FY 2020

24 growth and growth prospects. A series of quarterly disclosures in FY 2020 began to reveal the true

25 state of VMware’s far lower backlog, culminating on February 27, 2020, when the Company

26 revealed that: (1) VMware’s total backlog had declined 96% from its height just one year prior; (2)

27 VMware poorly managed the industry-shift to subscription and SaaS products; and (3) VMware

28 could not meet Q4 2020 or FY 2020 revenue guidance issued just three months prior. The same day,
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                -2-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 5 of 55




 1 VMware also announced that in December 2019, the SEC launched an investigation into the

 2 Company’s backlog and associated accounting and disclosures, on the heels of the sudden

 3 resignation of the Company’s Chief Accounting Officer.

 4             7.        VMware’s stock price dropped swiftly and dramatically in the trading days following

 5 each partial disclosure as market participants recalibrated expectations as a result of declining

 6 backlog and slower than expected growth. In total, the value of VMware shares declined $85 per

 7 share – over 41% from its Class Period high in just nine months. From the start of the Class Period

 8 until the Company’s February 27, 2020 disclosures, the Company’s executives, including the

 9 Individual Defendants, took advantage of the Company’s artificially inflated stock price, unloading

10 over $118 million of VMware stock at inflated prices as detailed in the figure below, and at ¶¶126-

11 136:

12

13

14

15

16

17

18

19

20

21

22

23
     II.       JURISDICTION AND VENUE
24
               8.        The claims asserted herein arise under and pursuant to §§10(b), 20(a), and 20A of the
25
     Exchange Act (15 U.S.C. §§78j(b),78t(a), and 78t-1), and SEC Rule 10b-5 promulgated thereunder
26
     by the SEC (17 C.F.R. §240.10b-5).
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              -3-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 6 of 55




 1             9.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 2 §1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

 3             10.       Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

 4 U.S.C. §78aa) and 28 U.S.C. §1391(b). VMware is headquartered in this Judicial District,

 5 defendants conduct business in this Judicial District, and a significant portion of defendants’

 6 activities took place within this Judicial District.

 7             11.       In connection with the acts alleged herein, defendants, directly or indirectly, used the

 8 means and instrumentalities of interstate commerce, including, but not limited to, the mails,

 9 interstate telephone communications, and the facilities of the national securities markets.

10 III.        THE PARTIES
11 Plaintiff

12             12.       Lead Plaintiff Northeast Carpenters Pension Fund is a defined benefit pension plan

13 with assets of over $2.5 billion that provides retirement benefits to over 35,000 participants. Lead

14 Plaintiff purchased VMware shares and was damaged thereby as detailed in the Certification

15 Pursuant to Federal Securities Laws, attached hereto.

16 Defendants

17             13.       VMware is incorporated in Delaware with principal executive offices located at 3401

18 Hillview Avenue in Palo Alta, California. VMware’s common stock trades on the NYSE under the

19 ticker symbol “VMW.”

20             14.       Patrick P. Gelsinger (“Gelsinger”) served as VMware’s Chief Executive Officer

21 (“CEO”) during the Class Period. During the Class Period, Gelsinger sold $23.4 million worth of

22 VMware stock at inflated prices while in the possession of material nonpublic information, including

23 shares sold contemporaneously with Lead Plaintiff’s purchase of shares in March 2019.

24             15.       Zane Rowe (“Rowe”) served as VMware’s Chief Financial Officer (“CFO”) and

25 Executive Vice President during the Class Period. During the Class Period, Rowe sold $17.8 million

26 worth of VMware stock at inflated prices while in the possession of material nonpublic information.

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                 -4-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 7 of 55




 1 IV.         OVERVIEW OF THE CASE
 2             A.        Background of the Company
 3             16.       VMware is a software and technology firm based in Palo Alto, California. The

 4 Company provides application modernization and cloud computing and virtualization software and

 5 services for its customers throughout the world. VMware enables its customers to digitally

 6 transform their operations by allowing businesses to more efficiently use existing hardware

 7 capabilities by allowing network components, such as servers, to run multiple operating systems or

 8 host multiple dedicated applications simultaneously.

 9             17.       VMware operates in three market segments: Americas (comprised of Latin America,

10 United States, and Canada), Asia Pacific & Japan (“APJ”) and Europe Middle East and Africa

11 (“EMEA”). Throughout the Class Period, defendants regularly touted “‘broad-based strength across

12 our diverse product portfolio and in all three geographies,’” signaling to investors that all three of the

13 Company’s operating segments – Americas, APJ, and EMEA – were experiencing periods of

14 continued strength.

15             18.       VMware’s product offerings include licenses, subscription and SaaS, and services.

16 During the Class Period, VMware derived revenue primarily from licensing software under perpetual

17 licenses or consumption-based contracts and the related service revenue, which was comprised of

18 software maintenance and support, training, consulting services and hosted services. License

19 revenue is revenue the Company generates from selling license software through distributors,

20 resellers, system vendors, system integrators and its direct sales force. VMware’s subscription and

21 SaaS revenue consists of hosted services, license usage fees, and perpetual or subscription license

22 sales of its software platform. VMware’s on-premises license revenue is recognized up front at a

23 point in time, upon delivery and transfer of control of the underlying license to the customer, or upon

24 point-of-sale to the end user. License revenue is also recognized upon consumption for rental fees of

25 VMware’s rental of on-premises licenses. In contrast, subscription and SaaS revenue is recognized

26 on a ratable basis over the contract term generally beginning on the date the software is delivered to

27 the customer, and thus, is recognized more slowly than license revenue.

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             -5-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 8 of 55




 1             19.       During the Class Period, the Company only reported two revenue line items: license

 2 and services. Subscription and SaaS revenue was allocated between the license and services line

 3 items, with the bulk of subscription and SaaS revenue allocated to licenses. At the end of the Class

 4 Period, beginning with its FY 2020 Form 10-K, VMware began reporting subscription and SaaS

 5 revenue as a separate line item, to align with industry demands, as the industry shifted away from

 6 license products in favor of subscription and SaaS and to provide a more meaningful representation

 7 of the nature of the Company’s revenue.

 8             20.       The Company recognized revenue as it performed its obligations on existing deals.

 9 Deals that were made in one quarter, but that the Company expected to deliver and recognize in

10 revenue the next quarter, were included in the Company’s “backlog.”                 Thus, backlog is a

11 representation of sales that were already secured, but were not yet fulfilled by the Company –

12 revenue for deals in the Company’s pipeline would be recognized as the Company performed its

13 obligations related to its backlog the subsequent quarter. In addition to total backlog, the Company

14 also separately disclosed the portion of backlog attributable to licenses.

15             21.       Backlog is an important measure of the Company’s existing product demand and

16 expected future cash flows and revenue. Healthy backlog signaled to investors that the Company

17 was experiencing robust client demand, as it was a measure of the Company’s existing deal pipeline

18 and quantified the amount of product that had been ordered by VMware’s customers, but that had yet

19 to be fulfilled as of quarter end. Analysts and investors considered backlog a key performance

20 indicator because it essentially gave the Company a “head start” to meeting revenue and earnings

21 targets for the subsequent financial reporting period.

22             B.        Defendants Materially and Artificially Inflated Backlog to Conceal
                         the True State of VMware’s Business
23
               22.       Throughout FY 2019, and particularly at fiscal year end, defendants engaged in a
24
     practice of materially and artificially inflating both license and total backlog by pushing sales that
25
     were not required to meet current period revenue or earnings guidance because guidance had already
26
     been met from the current quarter into the next quarter, by deliberately leaving them categorized as
27
     unfulfilled at quarter end.
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                           -6-
     Cases\4828-0858-8233.v1-9/18/20
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 9 of 55




 1             23.       Sales personnel would submit executed contracts for processing through the systems

 2 operations group at VMware’s headquarters. At the end of each quarter, and particularly at year end,

 3 VMware would deliberately leave executed contracts unprocessed, to be recognized in the

 4 subsequent quarter by funneling them into the Company’s backlog. This practice served no

 5 legitimate purpose and had the effect of delaying and smoothing the recognition of revenue so that

 6 the revenue from those contracts would be recognized the next quarter rather than the quarter in

 7 which the contract execution was achieved.

 8             24.       By pushing sales not required to meet FY 2019 guidance into FY 2020, VMware was

 9 able to report a head start – nearly half a billion dollars – toward meeting revenue guidance for FY

10 2020. This gave analysts and investors a false impression that VMware would be able to meet FY

11 2020 guidance, and created the perception of a state of affairs at VMware that was dramatically

12 different from what actually existed at the start of FY 2020. By deferring revenue recognition to FY

13 2020, VMware was able to continue to deliver double digit revenue growth in FY 2020. Had

14 VMware recognized the revenue that was deferred into backlog during FY 2019 when it was in fact

15 secured, VMware would have delivered only low single digit revenue growth for FY 2020.

16             25.       During each quarter of FY 2019, the Company reported dramatic increases in total

17 backlog. For FY 2019, the Company reported a 58% increase in total backlog, from $285 million at

18 the beginning of the year, to $449 million at year end. During the same period, license backlog

19 likewise increased 48% from $99 million at the start of FY 2019 to $147 million at the end of FY

20 2019.

21             26.       The dramatic increases in backlog the Company experienced during FY 2019, and

22 particularly at year end, indicated to investors that the Company had a solid head start to meet

23 publicly communicated double digit revenue growth guidance for FY 2020. As defendants advanced

24 a story of impressive growth and success in booking deals with customers that VMware would fulfill

25 in subsequent quarters, the Company’s stock price soared, as the market reacted positively to the

26 increases in backlog each quarter in FY 2019. VMware stock ultimately reached a Class Period high

27 of $205.52 on May 16, 2019, just two weeks prior to the release of the Company’s Q1 2020 results,

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                           -7-
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 10 of 55




 1 the first quarter in which VMware began to draw down on its backlog slush fund in order to meet

 2 guidance.

 3             27.       Defendants’ motivation for racking up substantial backlog was two-fold. First, once

 4 guidance was met in FY 2019, VMware management directed that sales be deferred from the current

 5 period and recorded as backlog, so that the revenue would be available to smooth the next quarter

 6 and fiscal year results, in order to ensure that publicly communicated guidance that had been

 7 provided to investors could be met. This practice enhanced the Company’s prospects of meeting

 8 guidance and analyst expectations in future periods, and led investors to believe that VMware’s

 9 license and total revenue guidance would be met in FY 2020. By deferring revenue recognition to

10 FY 2020, VMware was able to continue to deliver double digit revenue growth in FY 2020. Had

11 VMware recognized the revenue that was deferred into backlog during FY 2019, when it was in fact

12 secured, VMware would have delivered only low single digit revenue growth for FY 2020.

13             28.       Second, pushing sales into backlog also allowed the Company to meet current period

14 revenue targets while at the same time capping the current period baseline upon which future

15 revenue growth would be measured. Recognizing the backlog sales organically in the quarter in

16 which they were secured rather than pushing them out into the subsequent quarter would have meant

17 that analyst growth expectations in FY 2020 would have been harder to meet, as achieving the same

18 percentage growth would have required nearly a half a billion more in total revenue if the backlog

19 sales had been recognized in FY 2019.

20             29.       Defendants’ practice of deceptively pushing sales into backlog concealed from

21 investors and the market several issues that would plague the Company in FY 2020: (i) a poorly

22 performing Americas segment following a reorganization in that region; and, (ii) a failure to

23 successfully weather the industry-wide shift away from license products in favor of subscription and

24 SaaS products. During FY 2020, VMware drew down on its backlog slush fund in order to continue

25 to conceal the impact of these adverse business conditions.

26             30.       Unbeknownst to investors, VMware was facing several challenges that jeopardized

27 the Company’s ability to meet revenue guidance. VMware’s Americas segment was in a state of

28 turmoil – just days after the close of FY 2019 in February 2019, VMware saw the departure of its
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            -8-
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 11 of 55




 1 head of Americas segment, leading to the reorganization of the Americas region and appointment of

 2 a new Americas leader. This realignment resulted in deal execution problems and a subsequent

 3 slowdown in revenue following weakened performance in that region. Defendants failed to disclose

 4 this restructuring during the Q4 2019 conference call on February 28, 2019, instead three months

 5 later, defendants relayed to analysts that the restructuring of the Company’s Americas segment

 6 caused “disruption” and that some of the Company’s “deals were impacted.”

 7             31.       Separately, as customers’ consumption of software evolved, the Company was failing

 8 to address the industry-shift away from its license model, which was becoming obsolete, to

 9 subscription and SaaS products, which slowed the timing of revenue recognition and negatively

10 impacted the Company’s revenue growth. Notwithstanding this industry trend, defendants falsely

11 assured the market that VMware’s performance and pipeline were on track to deliver expected

12 results throughout FY 2020, thanks in part, to its ability to generate strong license backlog and

13 revenue growth.

14             32.       In order to cushion the negative impact these events would have had on the

15 Company’s financial performance in FY 2020, defendants poured excess FY 2019 sales into

16 VMware’s backlog throughout FY 2019, thus artificially inflating backlog and misleading investors

17 as to VMware’s prospects for FY 2020 and creating a lower threshold to measure future growth. As

18 a result of their practice of deliberately pushing sales into backlog, defendants were aware, but failed

19 to disclose, that backlog was no longer an accurate barometer of the Company’s expected

20 performance.

21             33.       VMware’s notes to the Class Period consolidated financial statements were

22 inadequate in violation of GAAP. VMware disclosed in its SEC filings that “[t]he consolidated

23 financial statements and accompanying notes have been prepared in accordance with accounting

24 principles generally accepted in the United States of America (‘GAAP’) and pursuant to the rules

25 and regulations of the [SEC] for annual financial reporting.” (2019 10-K at 65). However,

26 VMware’s “Revenue Recognition” note failed to disclose to investors sufficient information to

27 understand the timing and uncertainty of revenue, in violation of Financial Accounting Standards

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                           -9-
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 12 of 55




 1 Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 606, Revenue from Contracts

 2 with Customers.

 3             34.       The objective of the GAAP disclosure requirements “is for an entity to disclose

 4 sufficient information to enable users of financial statements to understand the nature, amount,

 5 timing, and uncertainty of revenue and cash flows arising from contracts with customers,” and to

 6 achieve that objective, an entity must disclose qualitative and quantitative information about its

 7 contracts and significant judgments. See ASC 606-10-50-1. An entity is required to disclose the

 8 judgments, and changes in the judgments, made in applying the revenue recognition guidance “that

 9 significantly affect the determination of the amount and timing of revenue from contracts with

10 customers,” and in particular, must explain the judgments, and changes in the judgments, used in

11 determining the timing of satisfaction of performance obligations. See ASC 606-10-50-17.

12             35.       Despite these requirements and unbeknownst to investors, VMware failed to disclose

13 that significant judgments were made to defer recognizing revenue to a subsequent period once

14 guidance had been met. Such judgments caused revenue to be less than it otherwise would have

15 been in FY 2019, and more than it would have been in FY 2020.

16             36.       Not only were VMware’s financial footnote disclosures during the Class Period

17 inadequate, but VMware’s Management’s Discussion & Analysis (“MD&A”) disclosures were also

18 inadequate for failing to disclose defendants’ deferral of revenue to subsequent quarters once

19 guidance had been met, in violation of SEC disclosure requirements. VMware’s undisclosed

20 smoothing of earnings materially distorted the Company’s reported results of operations. SEC Staff

21 Accounting Bulletin (“SAB”) 114, Topic 13.B. notes that significant changes in backlog that

22 reasonably might be expected to result in a revenue change the next period should be disclosed and

23 discussed. However, VMware failed to disclose its practice of intentionally deferring revenue to

24 smooth earnings and the impact on its current period results and future financial results. By failing

25 to make the required disclosures in accordance with GAAP and SEC disclosure rules, VMware’s

26 Class Period financial statements and MD&A were misleading.

27             37.       Additionally, during the Class Period, defendants continually touted their double digit

28 revenue growth and expected future revenue growth. For example, during the Q4 2019 earnings
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                               - 10 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 13 of 55




 1 call, VMware reported double-digit revenue growth over the prior year and defendant Rowe

 2 provided guidance for FY 2020 for total and license revenue growth in the double-digits over FY

 3 2019. Unbeknownst to investors, defendants were planning to achieve such growth rates by

 4 deferring revenue to manipulate revenue growth rates. Without the artificial boost to FY 2020

 5 revenue from the deferral of revenue intentionally held as backlog at the end of FY 2019, VMware

 6 would have been forced to disclose significantly lower revenues and growth rates in FY 2020. Such

 7 information about its revenue practices and impacts were required to be disclosed.

 8             38.       The significant financial impact of the earnings manipulation on VMware’s future

 9 financial results is precisely the type of information required to be disclosed under the SEC’s

10 MD&A rules. For example:

11             MD&A must specifically focus on known material events and uncertainties that
               would cause reported financial information not to be necessarily indicative of future
12             operating performance or of future financial condition.
13                                                *      *       *

14                     One of the principal objectives of MD&A is to provide information about the
               quality and potential variability of a company’s earnings and cash flow, so that
15             readers can ascertain the likelihood that past performance is indicative of future
               performance.2
16
               39.       By deferring revenue to future quarters, VMware was aware that revenue in the
17
     current and subsequent quarters would be impacted. As a result, VMware was required to warn
18
     investors that its reported revenue was not indicative of future results.
19
               C.        Defendants Announce Record-Breaking Backlog Despite a Slowdown
20                       in the Industry
21             40.       During the Q4 2019 earnings conference call for analysts and investors on February

22 28, 2019, defendant Gelsinger remarked that “Q4 was a terrific ending to a strong fiscal ‘19,” with

23 growth “driven by broad-based strength across our diverse product portfolio in all 3 geographies,”

24 adding defendants were “very pleased with this terrific quarter and fiscal ‘19.” Defendant Rowe

25 shared those sentiments, claiming “broad-based strength across the business,” and “record results in

26
   2
      SEC Interpretation: Commission Guidance Regarding Management’s Discussion and Analysis of
27 Financial Condition and Results of Operations (Release Nos. 33-8350; 34-48960; FR-72), Effective
   Date: December  29, 2003.
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                          - 11 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 14 of 55




 1 both Q4 and fiscal ‘19 for license revenue.” Commenting on the strength of the Company’s license

 2 backlog, Rowe stated that VMware “exited Q4 with $147 million of license backlog compared to

 3 $144 million at the end of Q3.”

 4             41.       Analysts were surprised by the Company’s continued growth through the quarter, as

 5 other major technology companies were experiencing slowdowns. One analyst highlighted that

 6 VMware was not seeing the same weaknesses as other companies, including VMware’s competitor

 7 Nutanix, and sought clarity into the reason for the divergence. In response, inferring that VMware

 8 was a “winner” in a market full of “winners and losers,” defendant Gelsinger confirmed that he was

 9 “really happy with our performance.”

10             D.        Following the Announcement of Record-Breaking License Backlog,
                         VMware Executives Sell Nearly $60 Million of VMware Stock at
11                       Inflated Prices
12             42.       Knowing that the Company’s massive backlog reported at the close of FY 2019

13 would be drawn upon and not replenished and thus was no longer an accurate metric regarding the

14 Company’s financial health, VMware’s executives began selling large quantities of their VMware

15 stock, as the share price was inflated to all-time highs.

16             43.       Prior to the disclosure of the Company’s declining license backlog at the end of Q1

17 2020, Individual Defendants and other executives unloaded millions in VMware stock. From March

18 1, 2019 – the day immediately following the Company’s Q4 2019 positive earnings announcement

19 (including record license backlog) – through May 2, 2019 – just one day prior to the close of Q1

20 2020 – VMware executives, including the Individual Defendants, unloaded $58.9 million in

21 VMware stock at inflated prices, as high as $204.83 per share. See Figure 2, below.

22             44.       Notably, on March 1, 2019, the day after defendants disclosed record license backlog

23 to end Q4 2019, defendant Gelsinger alone sold over 21,000 shares of VMware stock to yield almost

24 $3.8 million in proceeds. Lead Plaintiff purchased 396 shares four days later.

25             45.       VMware’s key executives responsible for managing the Company’s day-to-day

26 operations continued to sell millions of dollars of VMware stock prior to each quarterly corrective

27 disclosure – a total of $118.6 million during the Class Period. See §IV.F.

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 12 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 15 of 55




 1             E.        Defendants Draw Down the Backlog Slush Fund While Continuing to
                         Falsely Reassure Investors
 2
               46.       During the Company’s Q1 2020 earnings call on May 30, 2019, just two weeks after
 3
     VMware’s stock price hit all-time highs following a remarkable end to FY 2019, defendants
 4
     disclosed a drastic decline to the Company’s license backlog. At the close of Q1 2020, VMware’s
 5
     license backlog fell over 67% from Q4 2019 to end at just $48 million. The same day, defendants
 6
     revealed that VMware’s Americas segment saw the departure of its leader in February 2019 and as a
 7
     result it was forced to undergo a restructuring, which resulted in deal execution problems and a
 8
     subsequent slowdown in revenue for that region in the first quarter of FY 2020.
 9
               47.       Defendants’ revelation that the Americas segment was facing weaknesses, coupled
10
     with the drastic decline in license backlog, caused investor concern, as it evidenced reduced demand
11
     for the Company’s products and ability to generate deals recognizable in future periods. Following
12
     the Company’s May 30, 2019 disclosures, VMware’s stock price declined over 7%.
13
               48.       Analysts were surprised by both the slowdown in the Americas segment and the sharp
14
     decline in license backlog following VMware’s strong Q4 2019. The day following the Company’s
15
     Q1 2020 earnings announcement, Deutsche Bank Research flagged the issues for investors, in an
16
     analyst report titled “First Signs of Macro Weakness,” attributing the Company’s practice of
17
     deferring historical sales to subsequent quarters for the sharp decline in license backlog to close out
18
     Q1 2020:
19
               VMware said that the decision to realign/simplify US sales (new Sales leader, rep
20             territory changes) was prompted by the Feb 2019 departure of America’s head Brett
               Shirk (who joined Rubrik). We suspect that VMware’s reluctance to raise its FY20
21             guide could also be driven by a desire to assess the impact of the sales changes. . . .
               The unbilled license backlog fell sharply to $48m from $147m in 4QF19, implying
22             that a good portion of 1QF20 product billings were actually 4QF19 deals that got
               invoiced in 1QF20.
23
               49.       In the following weeks, analysts continued to highlight the surprising depletion in
24
     license backlog. In a June 13, 2019 analyst report, Barclays highlighted that “backlog is a helpful
25
     leading metric” to understanding the Company’s financial position, and that there was “an investor
26
     debate around the depletion in license backlog (defined as unfulfilled POs relating to licenses and
27
     saw 40% sequential decline) for the quarter.”
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 13 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 16 of 55




 1             50.       Shortly thereafter, Deutsche Bank Research issued another report again highlighting

 2 the reduction in backlog. In its June 20, 2019 report, Deutsche Bank confirmed its previous report

 3 regarding the Company’s realignment in its Americas segment “caused some unexpected

 4 disruption,” and “deals were impacted.” The Company spent the next several months “rebuilding

 5 [the] momentum in the Americas,” that was lost in Q1 2020.

 6             51.       The bad news continued. On August 22, 2019 (Q2 2020), the Company announced

 7 another substantial decrease in its backlog – this time revealing that the Company’s total backlog

 8 plummeted 74% from a Class Period high of $449 million at the end of FY 2019 just six months

 9 prior, to $117 million at the close of Q2 2020 – a decline of 35% from the prior quarter. Likewise,

10 the Company announced another large drop in its license backlog – a 73% decline from the previous

11 quarter, and a 91% decline over the course of six months – to end with just $13 million, signaling

12 weakened demand for the Company’s license products.

13             52.       The same day, defendants also announced they were decreasing the Company’s
14 license revenue guidance for the second half of FY 2020. Though defendants repeatedly assured

15 investors during the Class Period that the Company was successfully managing the industry-shift to

16 subscription and SaaS products, defendants attributed the lowered full FY 2020 guidance to

17 precisely that, the incremental mix shift toward subscription and SaaS. The shift to subscription and

18 SaaS product offerings negatively impacted the revenue the Company would recognize, as it was

19 ratably recognized over the subscription term, as opposed to license revenue that was recognized

20 more swiftly. Following VMware’s August 22, 2019 disclosures, the Company’s stock price again

21 dropped, falling from $148 per share to $133 per share – a decline of 10% – in one trading day.

22             53.       Undeterred by the headwind the Company was facing on the timing of revenue

23 recognition in the subscription and SaaS product offerings, defendants continued to tout the strength

24 of its bookings pipeline heading into Q4 2020. During the earnings conference call for analysts and

25 investors on November 26, 2019 following the close of Q3 2020, defendants assured the market that

26 it remained “comfortable” with the balance of its revenue mix, and increased both FY 2020 total

27 revenue and license revenue guidance.

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                           - 14 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 17 of 55




 1             54.       The same day, however, defendants announced yet another significant reduction in

 2 the Company’s total backlog – a drop of another 39% from Q2 2020, to end the quarter at just $71

 3 million. In just nine months, VMware’s total backlog fell over 84%. Yet again, the Company’s

 4 revelations of declining backlog caused VMware’s stock price to fall, this time nearly 6% in the two

 5 trading days following the Company’s announcement.

 6             F.        Defendants Disclose that Backlog Has Virtually Disappeared and that
                         VMware’s Accounting for Backlog Is Being Investigated by the SEC
 7
               55.       On February 27, 2020, one year after VMware posted record-breaking backlog,
 8
     defendants disclosed that despite the substantial backlog it had entering FY 2020, VMware was
 9
     unable to meet license and total revenue guidance for Q4 2020 and FY 2020. The Company also
10
     revealed that total backlog had declined to only $18 million, which included just $5 million in
11
     license backlog – a staggering decline of 96% and 97% for total and license backlog, respectively,
12
     from Q4 2019. As explained by defendant Rowe, the Company’s backlog was a driver for the
13
     disappointing results as “in Q4 last year, we had . . . strong backlog that we were able to utilize.”
14
     Defendant Rowe added that we were “disappointed in our ability to execute” at the end of the
15
     quarter.
16
               56.       In a Form 8-K filed with the SEC the same day, the Company also revealed it was
17
     subject to an ongoing SEC investigation into the Company’s backlog of unfilled orders.
18
     Specifically, the Form 8-K advised investors that, “[i]n December 2019, the staff of the Enforcement
19
     Division of the [SEC] requested documents and information related to VMware’s backlog and
20
     associated accounting and disclosures.” The Form 8-K also advised investors that, although
21
     “VMware is fully cooperating with the SEC’s investigation,” it was “unable to predict the outcome
22
     of this matter at this time.”
23
               57.       After regularly remarking over the course of the prior six quarters that the Company
24
     was weathering the industry shift away from license products in favor of subscription and SaaS
25
     products, defendants also finally revealed that the Company was in fact not managing the shift from
26
     license to subscription and SaaS revenue well. Defendants also disclosed that VMware failed to
27
     meet its license revenue growth targets for both Q4 2020 and FY 2020, and missed the Q4 2020
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 15 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 18 of 55




 1 license revenue guidance defendants issued just three months prior by 5%. During the earnings

 2 conference call on February 27, 2020, defendant Gelsinger also revealed “revenue came in a bit short

 3 of expectations due to a higher mix of subscription and SaaS.”

 4             58.       The revenue shift toward subscription and SaaS products resulted in VMware

 5 reclassifying its revenue line items to specifically include subscription and SaaS as an individual line

 6 item, along with license and services. This reclassification was necessary so that the Company’s

 7 financial statements would finally reflect the nature of VMware’s revenue streams as the industry

 8 shifted away from a license model, which was becoming obsolete, in favor of the subscription and

 9 SaaS model. Defendants further revealed that they “expect on-premises license revenue to fluctuate

10 more on a quarter-by-quarter basis than what we’ve seen previously. This is driven by a higher

11 percent of subscription and SaaS being sold as well as the variability of large deals between quarters

12 that have historically had a large license revenue impact.”

13             59.       The Company’s stock price plummeted on the news, closing at a 52-week low of

14 $120.52 per share the next day – a one-day decline of over 11% – and a startling decline of over 41%

15 from the Class Period high reached during Q1 2020.

16             60.       Analysts were concerned about the decline in backlog and resultant SEC

17 investigation. In a March 5, 2020 analyst report Deutsche Bank reported:

18             The SEC Request and VMware’s Backlog
19             On the night of its earnings release last week, VMware also disclosed that the SEC
               “requested documents and information related to VMware’s backlog and associated
20             accounting and disclosures.” VMware did not disclose any additional information
               but this has generated a few (not a ton of) questions from investors since the print.
21             We believe that the document request related to VMware’s “unbilled backlog”
               disclosure, not to more critical and conventional backlog numbers like RPO or DR.
22             In 4QF20, VMware’s “unbilled backlog” metric (different than the gap between
               DR and RPO) of $18 million was down massively from $449 million in the year-
23             ago quarter. VMware refers to this as a measure of “extended pipeline,”
               essentially signed or completed deals that have not yet been fulfilled or billed.
24             Frankly, we’re unsure what to make of this metric as it only represents a fraction of
               VMware’s pipeline, but needless to say the steep y/y decline doesn’t make us feel
25             great. Evidently the SEC has questions too.
26             61.       Throughout the Class Period, defendants touted the Company’s strong financial

27 performance and repeatedly affirmed broad-based strength and growth across its product portfolio in

28 each of its three geographic segments, while utilizing deliberately inflated backlog numbers to
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                          - 16 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 19 of 55




 1 conceal the truth that VMware’s financial metrics were the product of an unsustainable license

 2 bookings revenue model that was becoming obsolete in the industry, and that the Company was

 3 plagued by decreased customer demand and execution problems, and weaknesses in its Americas

 4 segment.

 5             62.       While Lead Plaintiff and other members of the Class (as defined below) who

 6 purchased VMware shares at inflated prices have suffered hundreds of millions of dollars in harm as

 7 the truth entered the market, Company executives were able to unload over $93 million of their own

 8 VMware stock at inflated prices in FY 2020 as illustrated in the figure below.

 9             Figure 2:

10

11

12

13

14

15

16

17

18

19

20

21

22 V.          DEFENDANTS’ FALSE AND MISLEADING STATEMENTS DURING
               THE CLASS PERIOD
23
               63.       After the market closed on August 23, 2018, defendants held the Company’s Q2 2019
24
     earnings call for investors and analysts. During the earnings call, defendant Rowe remarked that the
25
     Company “exited Q2 [2019] with $141 million of license backlog compared with $122 million at the
26
     end of Q1.”
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                         - 17 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 20 of 55




 1             64.       During the question and answer segment on the earnings call, defendant Gelsinger

 2 explained that VMware was experiencing a “strong cycle” that would carry the Company through

 3 the long-term and “well into the future”:

 4             And I would just say, as I said in my formal comments, Mark, that we believe we are
               in a strong cycle. Customers are resonating with the VMware strategy. Our
 5             execution is good and the market for technology is strong. And those are not this
               quarter statements. Those are long-term statements where we think that the
 6             business performance, our growth rates, the ability of customers to invest in the
               strategic product portfolio that we have. These are long-term trends and we believe
 7             that we’re in a very good cycle for the business for not just this quarter, but well
               into the future.
 8
               65.       On September 11, 2018, VMware filed with the SEC its quarterly report on Form 10-
 9
     Q providing the Company’s financial and operating results for Q2 2019. Defendants Gelsinger and
10
     Rowe certified that the financial information in the 10-Q fairly represented, in all material respects,
11
     the financial condition and results of VMware’s operations, and that the report “does not contain any
12
     untrue statement of a material fact or omit to state a material fact necessary to make the statements
13
     made . . . not misleading.”
14
               66.       The Form 10-Q also stated that VMware’s “total backlog was $320 million, generally
15
     consisting of licenses, maintenance and services. Our backlog related to licenses was $141 million,
16
     which [it] generally expect[s] to deliver and recognize as revenue during the following quarter.”
17
               67.       Unbeknownst to analysts and investors, defendants knew or recklessly disregarded
18
     that the statements set forth in ¶¶63-66 above were each false and misleading or omitted material
19
     information necessary to make the statements not misleading, when made. The true facts, which
20
     were then known to, or recklessly disregarded by, the defendants based upon their access to and
21
     review of internal Company information, were:
22
                         (a)       Defendants had misleadingly inflated license and total backlog by deferring
23
     current period sales to subsequent quarters; and
24
                         (b)       The Company was experiencing an adverse shift toward subscription and
25
     SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which
26
     VMware was able to recognize revenue.
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 18 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 21 of 55




 1             68.       After the market closed on November 29, 2018, the Company held its Q3 2019

 2 earnings call with analysts and investors. During that call, defendant Rowe highlighted the strength

 3 of the Company’s license backlog, informing analysts and investors that VMware “exited Q3 with

 4 $144 million of license backlog compared with $141 million at the end of Q2 [2019]. . . . As we’ve

 5 mentioned, license backlog is the license portion of unfulfilled orders at quarter end.”

 6             69.       During the call, defendant Rowe also provided insight into FY 2020, stating “[w]e

 7 expect the strength we’re seeing in the business to continue next year and are currently planning on

 8 total revenue growth of approximately 12% for FY ‘20, which includes accelerating our growth in

 9 hybrid cloud subscription and SaaS.” Rowe continued, stating that the Company’s increased

10 guidance for FY 2020, and positive outlook for FY 2020 “reflect the strength we continue to see in

11 the business.”

12             70.       During the question and answer segment of the earnings call, defendant Rowe

13 responded to an analyst question, explaining that defendants were comfortable with the Company’s

14 revenue mix between license bookings and subscription and SaaS bookings, and felt “very confident

15 heading into [FY 2020]”:

16             So we’re very comfortable – if you take it all in aggregate, we’re comfortable with
               that mix. We’re comfortable with the SaaS mix and the hybrid cloud mix that
17             we’re growing here at VMware. It’s obviously highlighted in the guide for Q4 as
               well as in the guide for FY ‘20. So nothing there I would call out other than the
18             fact that the business is performing well and we feel very confident heading into
               the next year.
19
               71.       An analyst from Deutsche Bank described that the Company’s preliminary FY 2020
20
     revenue growth of 12%, was “appreciably above” the growth that analyst was modeling, and
21
     questioned whether “there [are] any other variables that might explain that good number that you’d
22
     care to highlight?”
23
               72.       Defendant Gelsinger responded:
24
                       Great. Thank you, Karl. Sounds like you need to update your model. So
25             we’re well underway in planning for next year, Karl. And with that, we’re building
               detailed models for – across all the product lines, business investments, et cetera.
26             And as indicated, we felt it was the appropriate time to get some direction for where
               we expect to land next year. Overall, we’re not expecting anything, I’ll say,
27             dramatic, right, with the economic view. We continue to believe that technology is
               well positioned in the broader economic, so we expect that we’re well outgrowing
28             the overall economy as tech spend has the last couple of years and as I’ve described
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                          - 19 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 22 of 55




 1             it as tech breaking out of tech and what I’ve described as a superpower, mobility,
               cloud, IoT and AI, that these continue to be powerful trends that make technology
 2             more important in more areas of the business. But it isn’t just those broader views.
               It really is that we’re supporting that by the detailed planning that we’re well
 3             underway with as we build our plan for next year and the product opportunities.
               And Zane will describe a little bit more in the pieces inside of that as you’re calling
 4             out, in particular with some of these new areas of revenue, hybrid cloud, SaaS
               opportunities, the new acquisitions contributing to that as well.
 5
               73.       Defendant Rowe added, “[w]e’re very pleased with the growth, as you all know, with
 6
     all of the emerging parts of the portfolio that we would expect to see continued growth in next year.”
 7
               74.       In closing, defendant Gelsinger reiterated that the Company was continuing its strong
 8
     performance, highlighting the strength the Company expected in FY 2020:
 9
               Q3 was another strong quarter for us. We continue to be very pleased with the strong
10             performance, our strategy, solutions as they resonate with customers. We also
               pleased to give you our preliminary outlook on fiscal 2020, and it really reflects the
11             strength we continue to see in the business and our strategy.
12             75.       On December 10, 2018, VMware filed with the SEC its quarterly report on Form 10-

13 Q providing the Company’s financial and operating results for Q3 2019. Defendants Gelsinger and

14 Rowe certified that the financial information in the Form 10-Q fairly represented, in all material

15 respects, the financial condition and results of VMware’s operations, and that the report “does not

16 contain any untrue statement of a material fact or omit to state a material fact necessary to make the

17 statements made . . . not misleading.”

18             76.       The Form 10-Q stated that VMware’s “total backlog was $324 million.” Of that total,

19 the “backlog related to licenses was $144 million, which [the Company] generally expect[s] to

20 deliver and recognize as revenue during the following quarter.”

21             77.       Unbeknownst to analysts and investors, defendants knew or recklessly disregarded

22 that the statements set forth in ¶¶68-76 above were each false and misleading or omitted material

23 information necessary to make the statements not misleading, when made. The true facts, which

24 were then known to, or recklessly disregarded by, the defendants based upon their access to and

25 review of internal Company information, were:

26                       (a)       Defendants had misleadingly inflated license and total backlog by deferring

27 current period sales to subsequent quarters; and

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 20 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 23 of 55




 1                       (b)       The Company was experiencing an adverse shift toward subscription and

 2 SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which

 3 VMware was able to recognize revenue.

 4             78.       On February 28, 2019, VMware filed with the SEC a Form 8-K attaching a press

 5 release announcing the Company’s results of operations for the quarter and fiscal year ended

 6 February 1, 2019 (Q4 2019). In the press release, remarking on behalf of the Company, defendant

 7 Gelsinger stated “‘Q4 was a terrific ending to a strong fiscal ‘19 driven by broad-based strength

 8 across our diverse product portfolio and in all three geographies.’”

 9             79.       The same day, the Company held an earnings conference call for investors and

10 analysts. During that call, Gelsinger touted that “Q4 was a terrific ending to a strong fiscal ‘19,”

11 with double-digit revenue growth “driven by broad-based strength across our diverse product

12 portfolio and in all 3 geographies.”

13             80.       Commenting on the strength of the Company’s license backlog, Rowe stated that

14 VMware “exited Q4 with $147 million of license backlog compared to $144 million at the end of

15 Q3.” Following the strong license growth to end FY 2019, the Company upwardly revised FY 2020

16 guidance.

17             81.       Analysts were curious how VMware was experiencing continued revenue growth

18 while other major tech companies were experiencing slowdowns. During the earnings call, one

19 analyst at Deutsche Bank highlighted his concern about potential downturns in the industry:

20             It felt to me like in 2018, that every single tech supplier exposed to infrastructure IT
               had a terrific year, but in the last month-or-so, we’ve seen weakness from Intel,
21             NVIDIA, NetApp, HP, and now Nutanix tonight, and yet you just posted one of your
               strongest revenue growth quarters in years. And I’m wondering if you could just
22             explain that apparent divergence. Is it a function of the emerging products
               becoming a larger portion of the mix? Is it enterprise demand maybe transitioning
23             from hardware to more software defined? Your thoughts will be welcome.”

24             82.       In response to the analyst’s concerns, defendant Gelsinger reassured investors that

25 VMware was “extremely” well-positioned to navigate the turbulent IT market as a tech “winner[]”:

26             Thanks, Karl, and yes, we are very happy with the quarter’s performance. And we
               do continue to see that it will be a good IT market into the future overall. And as
27             you’ve heard me talk about in the past, I see it as sort of tech breaking out of tech.
               More areas consuming technology, more areas of every business differentiating and
28             it’s no longer IT is buying technology, it’s now every aspect of the business. So
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 21 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 24 of 55




 1             overall, we continue to see a good tech market. Now inside of that, hey, I think
               there’s some turbulence. There’s going to be winners and losers. We continue to see
 2             lots of questions on cloud, private and public cloud, and how hybrid cloud
               transitions. You’re clearly going to see these normal cycles of over and undersupply
 3             as people are building up rapidly in different geos. Clearly, there is a whole lot of
               those other effects that are going to play out where I think we’re going to see some
 4             winners and losers. When we look at that against our business, we’ve just
               positioned ourself, we believe, extremely well in many of these growth sectors. And
 5             we’re no longer dependent on any geo or any individual product, but the real
               breadth of our portfolio is nicely rewarding us across the broad landscape of, we
 6             believe a good tech market that’s going to continue well into the future. And there
               will be winners and losers inside of that because there is so much change going on
 7             in the marketplace with these powerful trends. You might remember, I’ve talked
               about the 4 superpowers: cloud, mobility, AI and Edge and IoT, and all of those
 8             will have different effects of who’s going to be the winners and losers inside of it.
               But it’s a good market and really happy with our performance. Thank you, Karl.
 9
               83.       On March 29, 2019, VMware filed with the SEC its annual report on Form 10-K
10
     providing the Company’s financial and operating results for the fiscal year ended February 1, 2019.
11
     Defendant Gelsinger signed the FY 2019 Form 10-K and defendants Gelsinger and Rowe certified
12
     that the financial information in the 10-K represented, in all material respects, the financial condition
13
     and results of VMware’s operations, and that the report “does not contain any untrue statement of a
14
     material fact or omit to state a material fact necessary to make the statements made . . . not
15
     misleading.”
16
               84.       The Form 10-K stated that license revenue “continued to benefit from broad-based
17
     growth across our diverse product portfolio and across our U.S. and international geographies.”
18
               85.       The Form 10-K also stated that “As of February 1, 2019, our total backlog was
19
     approximately $449 million. Backlog primarily consists of licenses, maintenance and services. Our
20
     backlog related to licenses was approximately $147 million, which we generally expect to deliver
21
     and recognize as revenue during the following quarter.”
22
               86.       Unbeknownst to analysts and investors, defendants knew or recklessly disregarded
23
     that the statements set forth in ¶¶78-85 above were each false and misleading or omitted material
24
     information necessary to make the statements not misleading, when made. The true facts, which
25
     were then known to, or recklessly disregarded by, the defendants based upon their access to and
26
     review of internal Company information, were:
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 22 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 25 of 55




 1                       (a)       Defendants had misleadingly inflated license and total backlog by deferring

 2 current period sales to subsequent quarters;

 3                       (b)       The Company was experiencing an adverse shift toward subscription and

 4 SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which

 5 VMware was able to recognize revenue; and

 6                       (c)       The Company was experiencing turmoil in its Americas region following the

 7 departure of its segment leader just weeks prior, resulting in a restructuring in that region, which

 8 compromised VMware’s ability to execute deals and recognize revenue in that region.

 9             87.       On May 30, 2019, VMware filed with the SEC a Form 8-K attaching a press release

10 announcing the Company’s results of operations for the quarter ended May 3, 2019 (Q1 2020). The

11 press release disclosed “[t]otal revenue growth of 13% year-over-year,” total “[r]evenue for the first

12 quarter was $2.27 billion, an increase of 13% from the first quarter of fiscal 2019,” and “[l]icense

13 revenue for the first quarter was $869 million, an increase of 12% from the first quarter of fiscal

14 2019.” According to the Company, “[t]otal revenue plus sequential change in total unearned

15 revenue grew 25% year-over-year,” while “[l]icense revenue plus sequential change in unearned

16 license revenue grew 23% year-over-year.”

17             88.       In the press release, remarking on behalf of the Company, defendant Gelsinger stated

18 “‘Q1 was a good start to fiscal 2020 with strength across our comprehensive solutions portfolio.’”

19             89.       After market hours the same day, the Company held an earnings conference call for

20 investors and analysts. During that call, defendant Gelsinger stated that the Company’s “revenue for

21 the quarter increased 13% year-over-year,” and remarked that the Company was “very well

22 positioned to execute on our plans for the full year.”

23             90.       Also during the earnings call, defendant Rowe reiterated that “[i]n Q1, total revenue

24 grew 13% and license revenue increased 12% year-over-year,” and detailed that the Company’s

25 “[g]rowth in revenue, plus the sequential change in unearned revenue for the quarter, was 25% or up

26 20% when excluding an ASC 606 reclassification adjustment, which reduced unearned revenue in

27 Q1 of fiscal ‘19.” At the same time, defendant Rowe stated, “[l]icense revenue, plus the sequential

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 23 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 26 of 55




 1 change in unearned license revenue, grew 23% year-over-year or up 17%, excluding the same 606

 2 reclassification adjustment in Q1 of ‘19.”

 3             91.       During the earnings call, defendant Rowe also informed investors that the Company’s

 4 license backlog fell drastically from the prior quarter, stating “[w]e exited Q1 with $48 million of

 5 license backlog compared to $147 million at the end of Q4 FY ‘19.” Rowe confirmed that Q1 2020

 6 was a “Q1 was a good start to FY ‘20, and we’re maintaining our positive outlook for the year,”

 7 including full-year “total revenue growth of 11.8% year-over-year to $10.030 billion. . . . [and]

 8 [l]icense revenue growth of 12.8% to $4.275 billion.” Defendant Rowe stated that “[f]or Q2 FY ‘20,

 9 total revenue is expected to be $2.425 billion, up 11.5% year-over-year with license revenue of $1

10 billion, an increase of 11.1% year-over-year.” The Company’s performance during Q1 2020,

11 defendant Rowe stated, “has us well positioned to execute on our plans for the year.”

12             92.       For the second quarter in a row, analysts questioned how VMware was able to

13 maintain such strong guidance when other infrastructure software companies had “soft quarter[s],”

14 with a Jefferies LLC analyst asking how VMware was unaffected by the downturn in the market:

15             And I don’t want to spend too much time on that because it was really strong results
               here. But VMware side, I guess, Pat and Zane, too, if you have anything to
16             contribute here, you have a view that we don’t have, right? Like why do you think
               so many others are seeing some softness out there? Because they are. I mean, I got 3
17             companies tonight and you guys are a lot better than the other 2. I don’t know.

18                     Is it – are there hardware issues out there? Like, with tariffs and other things,
               which has now trickled to infrastructure software and then apps? But that seems too
19             early for something like that to happen. Do you have anything you can share with us
               here? And also, why hasn’t this really affected you?
20
               93.       Again, defendant Gelsinger alluded that VMware was a “winner[]” in the tech
21
     market, which lead to the solid quarter:
22
                      Thanks, John, for the comments. We do think that some of the
23             macroeconomic effects, that will affect everybody, right, in that environment. As
               you’ve heard me say before, there’s going to be some winners and losers on
24             different technology trends inside of that.
25                     Overall, we continue to be optimistic. We continue to be optimistic on the
               long-term view of the market, that IT growth is going to outpace GDP growth,
26             enterprise as a software growth will outpace IT growth. We see this sort of tech
               breaking out of tech and more businesses, right, being – becoming centered on their
27             technology differentiation.

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              - 24 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 27 of 55




 1                     Clearly, some of the trade aspects, some of the different cyclicality going on
               affects different players. But overall, we remain optimistic. Our strategy is
 2             resonating well into the future and super pleased with the execution of my team to
               deliver a very solid quarter.
 3
               94.       Defendant Rowe echoed defendant Gelsinger’s comments, citing the Company’s
 4
     “consistency” in the face of market volatility and uncertainty:
 5
                      John, I would just add to Pat’s point. We’re not immune to it. We feel good
 6             about the start of the year, as you pointed out, and we feel like we’ve had some
               consistency as we thought about the year and it’s playing out to some degree and to
 7             some extent as we expected.

 8                     I’ll also point out the customer ROI for their investment in our product
               portfolio is strong. So I think that resonates. I think the strategy resonates and we’re
 9             benefiting from that. I think some of what you’re seeing across the broader
               landscape is some volatility and obviously uncertainty tied to the macroeconomic
10             environment. But beyond that, we’re comfortable with what we’re seeing early and
               feel good about our forecast for the year.
11
               95.       In response to another analyst’s question, defendant Gelsinger stated he felt
12
     “comfortable” maintaining guidance for the first half of the year, but indicated the Company
13
     expected to see momentum heading into the second half of FY 2020:
14
                       We are seeing strong execution by our teams that’s continuing to give us
15             strength. We think our strategy is well positioned for it. But it’s still early in the
               year. We’ve got a lot of year to go execute yet with some of those uncertainties
16             around us. And we’re feeling quite good about the momentum that we see going
               into Q2 and for the second half.
17
               96.       Defendant Rowe reiterated that defendants remained “comfortable with how
18
     [VMware is] positioned for the year,” despite “some of our competitors seeing a little bit of
19
     weakness and some volatility and variability quarter-to-quarter.”
20
               97.       On June 10, 2019, VMware filed with the SEC its quarterly report on Form 10-Q
21
     providing the Company’s financial and operating results for the quarter ended May 3, 2019. In the
22
     Form 10-Q, the Company reported Q1 2020 total revenue of $2.266 billion, and license revenue of
23
     $869 million for the quarter.
24
               98.       Defendants Gelsinger and Rowe certified that the financial information in the Form
25
     10-Q fairly represented, in all material respects, the financial condition and results of VMware’s
26
     operations, and that the report “does not contain any untrue statement of a material fact or omit to
27
     state a material fact necessary to make the statements made . . . not misleading.”
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 25 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 28 of 55




 1             99.       The Form 10-Q stated that license revenue “continued to benefit from broad-based

 2 growth across our diverse product portfolio and across our U.S. and international geographies.”

 3             100.      The Form 10-Q also stated that “As of May 3, 2019, our total backlog was $180

 4 million. Backlog primarily consists of licenses, maintenance and services. Our backlog related to

 5 licenses was $48 million, which we generally expect to deliver and recognize as revenue during the

 6 following quarter.”

 7             101.      Unbeknownst to analysts and investors, defendants knew or recklessly disregarded

 8 that the statements set forth in ¶¶87-100 above were each false and misleading or omitted material

 9 information necessary to make the statements not misleading, when made. The true facts, which

10 were then known to, or recklessly disregarded by, the defendants based upon their access to and

11 review of internal Company information, were:

12                       (a)       Defendants had misleadingly inflated license and total backlog by deferring

13 current period sales to subsequent quarters;

14                       (b)       Had VMware recognized the revenue that was deferred into backlog during

15 FY 2019 when it was in fact secured, VMware would have delivered only low single digit revenue

16 growth for FY 2020;

17                       (c)       The Company was experiencing an adverse shift toward subscription and

18 SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which

19 VMware was able to recognize revenue;

20                       (d)       The Company was not well positioned to execute for the year, because

21 VMware lacked the ability to properly execute its pipeline and suffered from deal timing issues that

22 negatively affected the Company’s ability to meet revenue guidance; and

23                       (e)       Reported revenue was misleading as it included revenue from sales that were

24 secured in, and should have been recognized in, FY 2019.

25             102.      On August 22, 2019, VMware filed with the SEC a Form 8-K attaching a press

26 release announcing the Company’s results of operations for the quarter ended August 2, 2019 (Q2

27 2020). In the press release, the Company announced “Strong Q2 performance; Total revenue growth

28 of 12% year-over-year,” with total “[r]evenue for the second quarter [of] $2.44 billion, an increase of
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 26 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 29 of 55




 1 12% from the second quarter of fiscal 2019,” and “[l]icense revenue for the second quarter [of]

 2 $1.01 billion, an increase of 12% from the second quarter of fiscal 2019.” The press release revealed

 3 total revenue of $2.439 billion, and license revenue of $1.011 billion, and that “[t]otal revenue plus

 4 sequential change in total unearned revenue grew 17% year-over-year,” while “[l]icense revenue

 5 plus sequential change in unearned license revenue grew 12% year-over-year.”

 6             103.      Remarking on behalf of the Company, defendant Gelsinger stated the Company was

 7 “‘[b]uilding on another solid quarter,’” and defendant Rowe stated “‘[w]e are pleased with our

 8 strong financial performance in Q2, which reflected broad-based strength in all three geographies.’”

 9             104.      After market hours the same day, the Company held an earnings conference call for

10 investors and analysts, during which defendant Gelsinger reiterated “[t]otal revenue for the quarter

11 increased 12% year-over-year,” with defendant Rowe echoing “[w]e’re pleased with our

12 performance in Q2. We reported 12% year-over-year growth in total revenue and license revenue

13 driven by strength across our broad products and solutions portfolio in all 3 geographies.”

14             105.      For the second quarter in a row, the Company reported a dramatic shift in license

15 backlog. During the conference call, defendant Rowe reported that, at the end of Q2 2020, the

16 Company “had license backlog of $13 million and total backlog of $117 million.”

17             106.      During the earnings call, defendant Rowe informed investors and analysts that

18 “[w]e’re forecasting growth in total revenue plus the sequential change in total unearned revenue to

19 be approximately 13% year-over-year in the quarter and up about 2 percentage points versus Q3 FY

20 ‘19.”

21             107.      During the earnings call, a Citigroup Inc. analyst asked whether the progression to

22 subscription and SaaS products would “suppress license growth.” In response, defendant Rowe

23 confirmed that he believed the Company “can grow both the perpetual [license] side of the business

24 as well as grow the SaaS side.”

25             108.      On September 9, 2019, VMware filed with the SEC its quarterly report on Form 10-Q

26 providing the Company’s financial and operating results for the quarter ended August 2, 2019. In

27 the Form 10-Q, the Company disclosed total revenue of $2.439 billion, of which $1.011 billion was

28 license revenue. Defendants Gelsinger and Rowe certified that the financial information in the Form
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                           - 27 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 30 of 55




 1 10-Q fairly represented, in all material respects, the financial condition and results of VMware’s

 2 operations, and that the report “does not contain any untrue statement of a material fact or omit to

 3 state a material fact necessary to make the statements made . . . not misleading.”

 4             109.      The Form 10-Q again stated that license revenue “continued to benefit from broad-

 5 based growth across our diverse product portfolio and across our U.S. and international

 6 geographies.”

 7             110.      The Form 10-Q also stated that “[a]s of August 2, 2019, our total backlog was $117

 8 million. Backlog primarily consists of licenses, maintenance and services. Our backlog related to

 9 licenses was $13 million, which we generally expect to deliver and recognize as revenue during the

10 following quarter.”

11             111.      Unbeknownst to analysts and investors, defendants knew or recklessly disregarded

12 that the statements set forth in ¶¶102-110 above were each false and misleading or omitted material

13 information necessary to make the statements not misleading, when made. The true facts, which

14 were then known to, or recklessly disregarded by, the defendants based upon their access to and

15 review of internal Company information, were:

16                       (a)       Defendants had misleadingly inflated license and total backlog by deferring

17 current period sales to subsequent quarters;

18                       (b)       Had VMware recognized the revenue that was deferred into backlog during

19 FY 2019 when it was in fact secured, VMware would have delivered only low single digit revenue

20 growth for FY 2020;

21                       (c)       The Company was experiencing an adverse shift toward subscription and

22 SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which

23 VMware was able to recognize revenue;

24                       (d)       The Company was not well positioned to execute for the year, because

25 VMware lacked the ability to properly execute its pipeline and suffered from deal timing issues that

26 negatively affected the Company’s ability to meet revenue guidance; and

27                       (e)       Reported revenue was misleading as it included revenue from sales that were

28 secured in, and should have been recognized in, FY 2019.
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 28 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 31 of 55




 1             112.      On November 26, 2019, VMware filed with the SEC a Form 8-K attaching a press

 2 release announcing the Company’s results of operations for the quarter ended November 1, 2019 (Q3

 3 2020). In the press release, the Company disclosed “[t]otal revenue growth of 12% year-over-year,”

 4 with “[r]evenue for the third quarter [of] $2.46 billion, an increase of 12% from the third quarter of

 5 fiscal 2019,” and “[l]icense revenue for the third quarter [of] $974 million, an increase of 10% from

 6 the third quarter of fiscal 2019.”

 7             113.      The press release disclosed that “[t]otal revenue plus sequential change in total

 8 unearned revenue grew 18% year-over-year,” or 12% year-over-year excluding the excluding the

 9 unearned revenue assumed by the Company with its acquisition of Carbon Black, while at the same

10 time, “[l]icense revenue plus sequential change in unearned license revenue grew 21% year-over-

11 year,” or 13% excluding unearned revenue assumed during the acquisition.

12             114.      In the press release, remarking on behalf of the Company, defendant Gelsinger stated

13 “‘Q3 was another solid quarter for VMware, and we’re pleased with our results. We continue to

14 see traction and customer momentum in support of VMware’s vision to deliver a software

15 architecture that enables any app, on any cloud, delivered to any device.’” Defendant Rowe echoed

16 that sentiment, stating “‘[w]e’re pleased with our financial performance and execution this

17 quarter, which reflected broad-based strength across our product and solutions portfolio.’”

18             115.      After market hours the same day, the Company held an earnings conference call for

19 investors and analysts. During that call, Defendant Gelsinger remarked that “Q3 was another solid

20 quarter for VMware, and we’re pleased with our results. We continue to see traction and customer

21 momentum in support of VMware’s vision to deliver a software architecture that enables any app, on

22 any cloud, delivered to any device.” Defendant Gelsinger disclosed “[i]n Q3, total revenue increased

23 12% year-over-year.”

24             116.      Defendant Rowe again touted the Company’s performance, stating “[w]e’re pleased

25 with our financial performance and execution this quarter, which resulted in total revenue growth of

26 12% and license revenue growth of 10% year-over-year.”

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 29 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 32 of 55




 1             117.      For the third quarter in a row, defendant Rowe announced a significant reduction in

 2 the Company’s license backlog, stating “[a]t quarter end, we had license backlog of $33 million and

 3 total backlog of $71 million.”

 4             118.      As a result of the Company’s Q3 2020 performance, defendants increased guidance

 5 for the full-year FY 2020. Defendant Rowe disclosed, “[f]or the full year, we are projecting an

 6 increase in total revenue to $10,100,000,000, up 12.5% year-over-year. This includes the addition of

 7 Carbon Black’s financials post close, which accounts for the largest portion of the revenue increase.

 8 We expect license revenue of $4,245,000,000 for FY ‘20, up 12% year-over-year.” As for the final

 9 quarter of FY 2020, defendant Rowe stated, “[m]oving to our Q4 guidance. License revenue is

10 expected to be $1,390,000,000, an increase of 13% year-over-year, and total revenue is expected to

11 be $2,950,000,000, up 13.8% year-over-year.”

12             119.      During the question and answer session of the earnings call, defendant Rowe

13 reiterated that the Company saw strength in Q3 2020, and expected that strength to continue with a

14 solid pipeline of bookings heading into Q4 2020, which was reflected in the Company’s Remaining

15 Performance Obligations (“RPO”) line item, within which license backlog was included:

16             As you point out, we saw really good booking strength in the quarter. And we have a
               solid guide for the rest of the year. I talked about RPO, which, for the third quarter,
17             was $8.5 billion, which has also grown nicely year-over-year, reflecting the ongoing
               strength of the business. So yes, we feel good about the guide. We feel good about
18             our pipeline heading into Q4.
19             120.      Responding to a separate analyst question about the Company’s revenue guidance for

20 Q4 2020 and FY 2021, defendant Rowe again reiterated that VMware’s revenue guidance was

21 driven by the Company’s pipeline heading into Q4 2020:

22                     But again, if you recall, the guide also highlighted some of the growth that
               we’re anticipating for the second half of the year based on what we said last quarter.
23             So we feel really good about the pipeline heading into the fourth quarter and the
               solid guide for the year.
24
               121.      The revenue mix shift from licenses to subscription and SaaS was important to
25
     analysts. When specifically asked by a Mizuho Securities USA LLC analyst whether the Company
26
     anticipated a “headwind on revenue growth” due to the slower revenue recognition stream of
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 30 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 33 of 55




 1 subscription and SaaS. Defendant Rowe assured the analysts and investors that the Company

 2 “feel[s] good about the trajectory heading into next year,”

 3                     Yes. It’s a great question. I’m not sure it’s as good as Pat’s. But as we
               called out, as we called out in the third quarter, it was more pronounced on the
 4             license revenue side, and what we’ve generally done is steered you more towards
               total revenue and with the strength we’ve seen in the third quarter, candidly, in both
 5             categories. I mean as you know, hybrid cloud subscription and SaaS, while we get
               the bookings now, we recognize the revenue over an extended period of time. And
 6             that’s sort of the nuance when you’re thinking about the balance between license
               revenue versus hybrid cloud subscription SaaS. That’s sort of the balance that we
 7             were contemplating in the third quarter. And we mentioned, with that strength, we
               saw the guide continue through the year.
 8
                        So there’s always a little bit of headwind, especially as you’re growing that
 9             just because you essentially recognize the revenue slightly differently. We wouldn’t
               call it out specifically as far as a percent because I think all of our – when we think
10             about those businesses, they’re all in different points on the maturity curve. But in
               aggregate, you’re right, there’s always that balance when you’re considering a
11             perpetual model versus the SaaS model, but we’re comfortable with that balance.
               We’ve maintained the annual guide. We feel good about the trajectory heading
12             into next year.
13             122.      On December 6, 2019, VMware filed with the SEC its quarterly report on Form 10-Q

14 providing the Company’s financial and operating results for the quarter ended November 1, 2019. In

15 the Form 10-Q the Company disclosed total revenue of $2.456 billion, and license revenue of $974

16 million. Defendants Gelsinger and Rowe certified that the financial information in the Form 10-Q

17 fairly represented, in all material respects, the financial condition and results of VMware’s

18 operations, and that the report “does not contain any untrue statement of a material fact or omit to

19 state a material fact necessary to make the statements made . . . not misleading.”

20             123.      The Form 10-Q again stated that license revenue “continued to benefit from broad-

21 based growth across our diverse product portfolio and across our U.S. and international

22 geographies.”

23             124.      The Form 10-Q also stated that “[a]s of November 1, 2019, our total backlog was $71

24 million. Backlog primarily consists of licenses, maintenance and services. Our backlog related to

25 licenses was $33 million, which we generally expect to deliver and recognize as revenue during the

26 following quarter.”

27             125.      Unbeknownst to analysts and investors, defendants knew or recklessly disregarded

28 that the statements set forth in ¶¶112-124 above were each false and misleading or omitted material
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 31 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 34 of 55




 1 information necessary to make the statements not misleading, when made. The true facts, which

 2 were then known to, or recklessly disregarded by, the defendants based upon their access to and

 3 review of internal Company information, were:

 4                       (a)       Defendants had misleadingly inflated license and total backlog by deferring

 5 current period sales to subsequent quarters;

 6                       (b)       Had VMware recognized the revenue that was deferred into backlog during

 7 FY 2019 when it was in fact secured, VMware would have delivered only low single digit revenue

 8 growth for FY 2020;

 9                       (c)       The Company was experiencing an adverse shift toward subscription and

10 SaaS product offerings, and its license model was becoming obsolete, impacting the rate at which

11 VMware was able to recognize revenue;

12                       (d)       The Company was not well positioned to execute for the year, because

13 VMware lacked the ability to properly execute its pipeline and suffered from deal timing issues that

14 negatively affected the Company’s ability to meet revenue guidance; and

15                       (e)       Reported revenue was misleading as it included revenue from sales that were

16 secured in, and should have been recognized in, FY 2019.

17 VI.         ADDITIONAL SCIENTER AND MATERIALITY ALLEGATIONS
18             126.      During the Class Period, defendants were in possession of material nonpublic

19 information concerning VMware’s operations, finances, financial condition, and future business

20 prospects, including, but not limited to, the true facts referenced above. Notwithstanding their duty

21 to refrain from trading in VMware common stock, without disclosing the foregoing materially

22 adverse nonpublic facts, the Individual Defendants and other VMware executives sold 702,270

23 shares of VMware common stock during the Class Period at highly inflated prices, while in

24 possession of material nonpublic information.

25             127.      During the Class Period defendant Gelsinger sold $23.4 million of VMware stock

26 (over 141,000 shares) at inflated prices while in the possession of material non-public information.

27 In contrast to his large Class Period stock sales, prior to the start of the Class Period, defendant

28 Gelsinger sold no VMware stock in the 18 months directly preceding the Class Period. In fact,
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 32 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 35 of 55




 1 despite the vesting of defendant Gelsinger’s exercisable shares as early as 2014, defendant Gelsinger

 2 sold none of his VMware stock until September 2018, just after the start of the Class Period.

 3             128.      On March 1, 2019, the day after the Company disclosed record-breaking license

 4 backlog, defendant Gelsinger sold 21,086 shares of his VMware stock at prices as high as $181.61

 5 per share for proceeds of $3.77 million.

 6             129.      During the Class Period, defendant Rowe sold 104,218 shares of VMware stock at

 7 inflated prices while in the possession of material nonpublic information to yield proceeds of $17.8

 8 million. Notably, in the 18 months preceding the Class Period, defendant Rowe made only two

 9 transactions, selling a total of only 13,100 shares for $1.76 million in proceeds. In contrast, during

10 the Class Period defendant Rowe sold 104,218 shares for proceeds of more than $17.8 million, an

11 increase of 915%.

12             130.      In total, VMware executives sold over 702,000 shares of stock during the Class

13 Period at inflated prices for proceeds in excess of $118.6 million. These sales are summarized in the

14 following chart:

15                 VMware.com (VMW) 08/24/2018 – 2/27/2020 Executive Sales Summary
16                Filer Name              Transaction        Price       Shares         Proceeds
                                              Date                        Sold
17     Carli Maurizio                    9/7/2018        $152.54            3,779   $        576,449
                                         1/11/2019       $147.58            1,989   $        293,537
18     Executive Vice President,         1/11/2019       $146.74           34,859   $     5,115,210
       Worldwide Sales and
19     Services                          3/12/2019       $174.25            5,446   $        948,966
                                         4/2/2019        $182.63           14,000   $     2,556,820
20                                       4/2/2019        $183.60           13,647   $     2,505,589
21                                       10/11/2019      $156.37           26,899   $     4,206,197
                                         12/12/2019      $154.20            2,075   $        319,965
22                                       Class Period Total:              102,694   $    16,522,731
23     Gelsinger (Patrick P)             9/4/2018        $152.61           11,804   $     1,801,408
                                         9/4/2018        $150.69            1,602   $        241,405
24     Chief Executive Officer           9/4/2018        $151.84           11,594   $     1,760,433
                                         11/7/2018       $150.00           25,000   $     3,750,000
25
                                         1/11/2019       $146.64           18,058   $     2,648,025
26                                       1/11/2019       $147.37            9,437   $     1,390,731
                                         1/11/2019       $145.56            2,600   $        378,456
27                                       3/1/2019        $180.51            1,965   $        354,702
28                                       3/1/2019        $179.51            4,792   $        860,212
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                        - 33 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 36 of 55




 1                                     3/1/2019        $181.61       900   $       163,449
                                       3/1/2019        $177.62     4,452   $       790,764
 2                                     3/1/2019        $176.52     1,500   $       264,780
 3                                     3/1/2019        $178.55     7,477   $    1,335,018
                                       5/1/2019        $204.83     5,786   $    1,185,146
 4                                     5/1/2019        $203.85     9,113   $    1,857,685
                                       5/1/2019        $202.89     5,101   $    1,034,942
 5
                                       7/19/2019       $180.00    20,000   $    3,600,000
 6                                     Class Period Total:       141,181   $   23,417,158
       Krysler (Patrick Kevan)         9/20/2018       $152.28     4,984   $       758,964
 7
                                       4/3/2019        $185.78     4,749   $       882,269
       Chief Accounting Officer
 8                                     4/3/2019        $184.86     3,800   $       702,468
                                       4/4/2019        $180.75     3,444   $       622,503
 9                                     6/11/2019       $173.96     2,661   $       462,908
10                                     9/10/2019       $145.00     1,589   $       230,405
                                       Class Period Total:        21,227   $    3,659,516
11     Olli Amy                        9/20/2018       $152.77     1,500   $       229,155
       Fliegelman                      3/14/2019       $178.98     1,723   $       308,383
12
                                       4/22/2019       $189.32       100   $        18,932
       Senior Vice President,
13     General Counsel                 4/22/2019       $188.69     1,400   $       264,166
                                       4/22/2019       $187.58       957   $       179,514
14
                                       9/10/2019       $150.00     2,753   $       412,950
15                                     10/2/2019       $151.62     1,228   $       186,189
                                       Class Period Total:         9,661   $    1,599,289
16
       Poonen Sanjay                   1/8/2019        $145.55     3,400   $       494,870
17                                     1/8/2019        $146.27     5,056   $       739,541
       Chief Operating Officer,        1/9/2019        $149.98     7,679   $    1,151,696
18     Customer Operations
                                       3/18/2019       $182.60    50,000   $    9,130,000
19                                     4/15/2019       $191.97    30,000   $    5,759,100
                                       Class Period Total:        96,135   $   17,275,208
20     Raghuram (Rangarajan)           3/11/2019       $169.77    14,412   $    2,446,725
                                       3/11/2019       $170.55    21,899   $    3,734,874
21     Chief Operating Officer,        4/1/2019        $182.39    13,000   $    2,371,070
       Products & Cloud
22                                     4/1/2019        $184.15       200   $        36,830
                                       4/1/2019        $181.20     4,800   $       869,760
23                                     4/1/2019        $183.03    27,741   $    5,077,435
24                                     9/3/2019        $141.02     2,459   $       346,768
                                       9/3/2019        $140.58    22,319   $    3,137,605
25                                     10/2/2019       $151.62     2,150   $       325,983
                                       11/4/2019       $163.87    13,629   $    2,233,384
26
                                       11/4/2019       $162.99    10,283   $    1,676,026
27                                     11/4/2019       $164.67       800   $       131,736
                                       Class Period Total:       133,692   $   22,388,198
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                            - 34 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 37 of 55




 1     Ramaswami (Rajiv)                  9/14/2018       $160.00                6,000   $        960,000
                                          11/2/2018       $142.92                3,575   $        510,939
 2     Chief Operating Officer,           11/2/2018       $144.64                3,670   $        530,829
       Products & Cloud
 3                                        11/2/2018       $143.65                5,100   $        732,615
                                          4/2/2019        $184.68                4,430   $        818,132
 4                                        5/2/2019        $200.34                1,800   $        360,612
 5                                        5/2/2019        $199.05                1,902   $        378,593
                                          5/2/2019        $198.46                4,068   $        807,335
 6                                        5/2/2019        $202.19                3,665   $        741,026
                                          5/2/2019        $201.41                3,427   $        690,232
 7
                                          6/4/2019        $171.63                4,773   $        819,190
 8                                        6/4/2019        $170.85               18,533   $     3,166,363
                                          6/4/2019        $169.93               15,507   $     2,635,105
 9                                        10/2/2019       $151.62                2,150   $        325,983
10                                        11/4/2019       $163.22                8,238   $     1,344,606
                                          11/4/2019       $163.99                6,424   $     1,053,472
11                                        11/4/2019       $164.73                  200   $         32,946
                                          Class Period Total:                   93,462   $    15,907,979
12

13     Rowe (Zane C)                      12/12/2018      $165.08                6,500   $     1,073,020
                                          4/2/2019        $183.56               27,530   $     5,053,407
14     Executive Vice President           4/2/2019        $182.61               17,990   $     3,285,154
       and Chief Financial Officer
15                                        4/2/2019        $184.26                3,110   $        573,049
                                          6/13/2019       $175.52                7,920   $     1,390,118
16                                        6/13/2019       $174.86               13,208   $     2,309,551
17                                        6/13/2019       $176.71                1,451   $        256,406
                                          9/5/2019        $148.18                3,656   $        541,746
18                                        9/5/2019        $148.85                2,900   $        431,665
                                          9/5/2019        $147.08               13,444   $     1,977,344
19
                                          12/6/2019       $148.38                6,309   $        936,129
20                                        12/6/2019       $148.89                  200   $         29,778
                                          Class Period Total:                  104,218   $    17,857,367
21

22                                        Class Period Grand Total:            702,270 $ 118,627,445
23             131.      The executives’ Class Period sales were dramatically out of line with the executives’
24 prior trading practices. During the 18 months prior to the Class Period (February 23, 2017 to August

25 23, 2018), VMware executives collectively sold only 251,867 shares of VMware stock, for proceeds

26

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 35 -
     Cases\4828-0858-8233.v1-9/18/20
         Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 38 of 55




 1 of under $31.8 million.3 Thus the total number of shares sold, and proceeds received during the

 2 Class Period, by VMware’s executives increased by 179% and 272%, respectively.

 3             132.      The executive sales were also suspicious in timing as they occurred at times

 4 calculated to maximize personal benefit from undisclosed inside information. As demonstrated

 5 above, VMware executives sold $84.1 million in VMware stock between August 2018 and May

 6 2019, at inflated prices as high as $204.83 per share (just $0.69 shy of VMware’s all-time high),

 7 during the period that backlog was increased by deferring current period sales into future periods.

 8             133.      As illustrated in the chart above, from March 1, 2019 – the day immediately

 9 following the Company’s FY 2019 positive earnings announcement of record-breaking backlog

10 numbers – through May 2, 2019 – just one day prior to the close of Q1 2020 – VMware executives,

11 including the Individual Defendants, unloaded $58.9 million in VMware stock at inflated prices, as

12 high as $204.83 per share.4 Thus, 50% of the executives’ sales during the Class Period were made in

13 the 3-month period between the Company’s announcement of all-time high license backlog on

14 February 28, 2019, and the time the Company announced a drastic, 67% decline in license backlog

15 on May 30, 2019. Indeed, defendant Gelsinger alone sold 20,000 shares on May 1, 2019, just two

16 days before the close of Q1 2020, at prices near the Company’s all-time high, for proceeds of

17 approximately $4 million.

18             134.      The executives’ suspicious trading continued throughout the Class Period, as

19 defendants and other executives took advantage of the artificial inflation in VMware’s stock price,

20 repeatedly selling their shares in FY 2020 prior to each disclosure of declining backlog. Between

21 June 4, 2019 and August 2, 2019 (the close of Q2 2020), the Company’s executives sold an

22 additional 84,053 shares of VMware stock at inflated prices for $14.6 million in proceeds.

23
   3
       Pre-Class Period executive transactions include 11,167 shares of stock sold by Sybil Dawn
24 Smith, VMware’s former Senior Vice President, Chief Legal Officer and Chief Compliance Officer,
   in March 2017 for proceeds of just under $1 million. Ms. Smith departed VMware in May 2017, and
25 accordingly, had no Class Period transactions.
26   4
       This included almost $4 million in sales (21,086 shares) by defendant Gelsinger alone on March
   1, 2019, the day after the Company’s 4Q 2019 earnings call, and just three days before the Company
27 issued a press release announcing the replacement of its Americas segment leader on March 4, 2019.
   See ¶¶44,  128, 130 above.
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                     - 36 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 39 of 55




 1             135.      Between September 3, 2019 and November 1, 2019 (the close of Q3 2020), the

 2 Company’s executives sold an additional 81,547 shares of VMware stock at inflated prices for

 3 proceeds of $12.1 million.

 4             136.      After the close of Q3 2020 but before the Company announced its Q4 2020 results

 5 including further declines in backlog, VMware executives sold an additional 48,158 shares of

 6 VMware stock at inflated prices for proceeds of $7.8 million.

 7             137.      The above stock sales were each close in time and proximity to the Company’s Class

 8 Period misrepresentations and partial disclosures of declining backlog and were made while the

 9 executives were in possession of material nonpublic information obtained within the scope of

10 running the Company’s day-to-day operations. By selling the above VMware shares, defendants

11 Gelsinger and Rowe and the other VMware executives were able to avoid the significant losses in

12 share value that followed from the disclosure of declining backlog. VMware executives sold

13 substantial amounts of their VMware shares at artificially inflated prices before the full truth about

14 VMware’s misleading practices was revealed.

15             138.      Throughout the Class Period, VMware’s financial operations were overseen by

16 defendants Gelsinger and Rowe. They also repeatedly spoke on investor conference calls with

17 analysts concerning the Company’s financial results. Defendants Gelsinger and Rowe had in place

18 extensive processes to track VMware’s financial performance, including backlog, on a daily,

19 quarterly, and yearly basis.

20             139.      Backlog is widely recognized by industry analysts as an important leading metric for

21 investors, and was a fundamental and central part of VMware’s operations, as it was used to help

22 inform the magnitude of sales the Company had already secured, the revenue from which would be

23 recognized in subsequent quarters. At the end of FY 2019, the Company’s total backlog and license

24 backlog were $449 million and $147 million, respectively. The backlog numbers were inflated at the

25 direction of management as employees were instructed to push sales orders into future quarters once

26 the Company had recorded enough revenue in order to meet current period guidance. As a result the

27 Company both reduced the amount of revenue required to meet FY 2020 revenue guidance and

28 obtained a head start toward meeting that guidance.
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 37 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 40 of 55




 1             140.      At the end of FY 2019, total backlog, which the Company disclosed as revenue it

 2 expected to likely recognize the subsequent quarter, constituted 20% of the Company’s anticipated

 3 Q1 2020 total revenue. Likewise, license backlog at the end of FY 2019 represented 17% of the

 4 Company’s license revenue guidance for Q1 2020. By the end of the Class Period these numbers

 5 had fallen to 0.7% and approximately 0.4% of quarterly total revenue and license revenue,

 6 respectively.

 7             141.      VMware’s Chief Accounting Officer, who had signed each quarterly and annual

 8 report filed with the SEC from August 2018 through December 2019, abruptly resigned from

 9 VMware after six years of service, the same month the SEC began its investigation into the

10 Company’s accounting for backlog and related disclosures.

11             142.      Given their roles as CEO and CFO of the Company, defendants Gelsinger and Rowe

12 had access to material adverse non-public information about Company performance and the

13 improper, unsustainable business practice of VMware deferring revenue not required to meet current

14 period guidance into backlog so that it could be recognized in subsequent periods.

15 VII.        LOSS CAUSATION AND ECONOMIC LOSS
16             143.      The market for VMware’s common stock was open, well-developed and efficient at

17 all relevant times. Throughout the Class Period, VMware’s common stock traded at artificially

18 inflated prices as a direct result of defendants’ materially misleading statements and omissions of

19 material fact, which were widely disseminated to the securities market, investment analysts, and the

20 investing public. Because defendants failed to disclose the true state of the Company’s backlog and

21 revenue, investors were not aware of the true state of the Company’s operations as they were

22 provided with a misleading picture of VMware’s business. Lead Plaintiff and other members of the

23 Class purchased or otherwise acquired VMware common stock relying upon the integrity of the

24 market price for VMware’s common stock and market information relating to VMware, and suffered

25 economic loss, i.e., damages, under the federal securities laws as detailed below and in §§IV.E-F,

26 supra.

27             144.      On May 30, 2019, after the market closed, VMware held a conference call to discuss

28 its financial results for Q1 2020, as well as its business outlook for FY 2020. During the earnings
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                          - 38 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 41 of 55




 1 call, defendants disclosed a significant decline in the Company’s license backlog of over 67% from

 2 Q4 2019. And, despite continued assurances previous quarters (including on February 28, 2019) that

 3 the Company was experiencing strength in each of its three geographical areas, defendant Gelsinger

 4 disclosed during the Q1 2020 conference call that “the Americas trailed” the Company’s other

 5 regional segments and was performing weaker than anticipated due to the departure of the region’s

 6 leader in February 2019, resulting in “territory realignments” and “adjustments to the

 7 org[anization],” which negatively affected the revenue recognized in that region. VMware’s stock

 8 dropped over 7% in the trading day following the Company’s May 30, 2019 disclosure. The same

 9 day, the S&P 500 index declined just over 1%.

10             145.      VMware’s stock price continued to fall in tandem with the Company’s disclosures of

11 declining backlog throughout the Class Period.

12             146.      On August 22, 2019, the Company held its earnings conference call for analysts and

13 investors. During that call, defendants again disclosed a substantial decrease in backlog – this time

14 revealing that the Company’s total backlog plummeted from a Class Period high of $449 million at

15 the end of FY 2019 to $117 million at the close of Q2 2020 – a decline of 35% from the prior

16 quarter and a 74% drop from just six months prior. The Company also announced a 73% decline

17 in license backlog from the previous quarter – to end with just $13 million, signaling weakened

18 demand for the Company’s products. Defendants also decreased the Company’s license revenue

19 guidance for the second half of FY 2020. Though defendants repeatedly assured investors during the

20 Class Period that the Company was fully managing the industry-shift to subscription and SaaS

21 products, defendants attributed the lowered full FY 2020 guidance to precisely that – the incremental

22 mix shift toward subscription and SaaS. Following this news, the Company’s stock price fell over

23 $12 per share – a decline of 10% in one trading day. The same day, the S&P 500 index decreased

24 just 2.5%.

25             147.      On November 26, 2019, after the market closed, defendants held an earnings

26 conference call for analysts and investors to disclose the Company’s Q3 2020 results. During that

27 call, defendants announced yet another significant reduction in the Company’s total backlog – a drop

28 of 39% from Q2 2020, to end the quarter at just $71 million. In just nine months, VMware’s total
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                          - 39 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 42 of 55




 1 backlog fell over 84%. Following this announcement, VMware’s stock price fell nearly 6% in the

 2 two trading days following the disclosure, while the S&P 500 was unchanged during the same

 3 period.

 4             148.      On February 27, 2020, one year after VMware posted record-breaking backlog,

 5 VMware’s backlog scheme finally unraveled. Defendants admitted that the Company was unable to

 6 meet license and total revenue guidance despite the substantial backlog it had entering FY 2020.

 7 Defendants announced a dismal $18 million in total backlog and just $5 million in license backlog –

 8 a staggering decline of 96% and 97% to total backlog and license backlog, respectively, from the

 9 inflated backlog reported at the end of FY 2019. As explained by defendant Rowe, the Company’s

10 backlog was a driver for the disappointing results as “in Q4 last year, we had . . . strong backlog that

11 we were able to utilize.” Thus, defendant Rowe admitted that lower-than-expected FY 2020 revenue

12 numbers were the result of among other things the Company’s inability to continue to draw on its

13 backlog as it had in prior periods.

14             149.      To make matters worse, in a Form 8-K filed with the SEC the same day, the

15 Company revealed it was subject to an ongoing SEC investigation into the Company’s backlog of

16 unfilled orders. Specifically, the Form 8-K advised investors that, “[i]n December 2019, the staff of

17 the Enforcement Division of the [SEC] requested documents and information related to VMware’s

18 backlog and associated accounting and disclosures.” The Form 8-K also advised investors that,

19 although “VMware is fully cooperating with the SEC’s investigation,” it was “unable to predict the

20 outcome of this matter at this time.”

21             150.      Defendants further revealed – after regularly remarking over the course of the prior

22 six quarters that the Company was weathering the industry shift away from license products in favor

23 of subscription and SaaS products – that the Company was in fact not successfully managing the

24 shift from license to subscription and SaaS revenue well. During the earnings conference call on

25 February 27, 2020, defendant Gelsinger stated that “revenue came in a bit short of expectations due

26 to a higher mix of subscription and SaaS.” The Company failed to meet its license revenue growth

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                            - 40 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 43 of 55




 1 targets for both Q4 2020 and FY 2020, and missed the Q4 2020 license revenue guidance defendants

 2 issued just three months prior by 5%.5

 3             151.      The Company’s stock price plummeted on the Company’s February 27, 2020 news,

 4 closing at a 52-week low of $120.52 per share the next day – a one-day decline of over 11%, and

 5 startling decline of $85 per share or 41% – from the Class Period high reached during Q1 2020. The

 6 same day, the S&P 500 index saw a decline of less than 1%.

 7             152.      In an analyst report issued the next day, Deutsche Bank called VMware’s results

 8 “disappointing,” and “a messy and uninspiring print.”

 9             153.      The declines in the price of VMware stock after each corrective disclosure came to

10 light were a direct result of the nature and extent of defendants’ fraudulent misrepresentations and

11 omissions and the impact of the truth being revealed to investors and the market and were a

12 substantial cause of the declines. The timing and magnitude of the price declines in VMware’s stock

13 compared to the market negates any inference that the loss suffered by Lead Plaintiff and other

14 members of the Class was caused by changed market conditions, macroeconomic or industry factors,

15 or Company-specific facts unrelated to defendants’ fraudulent conduct. The economic loss, i.e.,

16 damages, suffered by Lead Plaintiff and other members of the Class was a direct result of

17 defendants’ fraudulent scheme to artificially inflate the price of VMware’s stock and the subsequent

18 decline in the value of VMware’s stock when defendants’ prior misrepresentations, omissions and

19 other fraudulent conduct were revealed.

20 VIII. APPLICABILITY OF THE PRESUMPTION OF RELIANCE

21             154.      At all relevant times, the market for VMware stock was an efficient market for the

22 following reasons, among others:

23                       (a)       VMware met the requirements for listing and was listed and actively traded on

24 the NYSE, a highly efficient, electronic stock market;

25

26
   5
27 wasDefendants’ guidance did not factor in amounts for the then-pending Pivotal acquisition, which
       completed in Q4 2020. Accordingly, for comparative purposes, reported revenue amounts used
28 herein to compare to guidance also exclude Pivotal.
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                               - 41 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 44 of 55




 1                       (b)       as a regulated issuer, VMware filed periodic public reports with the SEC and

 2 the NYSE;

 3                       (c)       VMware regularly communicated with public investors via established market

 4 communication mechanisms, including the regular dissemination of press releases on national

 5 circuits of major newswire services and other wide-ranging public disclosures, such as

 6 communications with the financial press and other similar reporting services;

 7                       (d)       VMware was followed by securities analysts employed by major brokerage

 8 firms who wrote reports that were widely distributed. Each of these reports was publicly available

 9 and entered the public market place; and

10                       (e)       VMware’s stock price reacted in response to new material about VMware’s

11 business.

12             155.      As a result of the foregoing, the market for VMware stock promptly digested current

13 information regarding VMware from all publicly available sources and reflected such information in

14 the price of the stock. Under these circumstances, all purchasers of VMware stock during the Class

15 Period suffered similar injury through their purchase of VMware stock at artificially inflated prices

16 and a presumption of reliance applies.

17 IX.         CLASS ACTION ALLEGATIONS
18             156.      Lead Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

19 Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons who purchased VMware

20 common stock during the Class Period and were harmed thereby (the “Class”). Excluded from the

21 Class are defendants and their immediate families, the officers and directors of the Company, at all

22 relevant times, members of their immediate families, and their legal representatives, heirs,

23 successors or assigns, and any entity in which defendants have or had a controlling interest.

24             157.      The members of the Class are so numerous that joinder of all members is

25 impracticable. Throughout the Class Period, VMware shares were actively traded on the NYSE.

26 While the exact number of Class members is unknown to Lead Plaintiff at this time and can only be

27 ascertained through appropriate discovery, Lead Plaintiff believes that there are thousands of

28 members of the proposed Class, if not more. Record owners and other members of the Class may be
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              - 42 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 45 of 55




 1 identified from records maintained by VMware, its transfer agent or securities’ brokers, and may be

 2 notified of the pendency of this action electronically or by mail, using the form of notice similar to

 3 that customarily used in securities class actions.

 4             158.      Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

 5 members of the Class were similarly affected by defendants’ wrongful conduct in violation of

 6 federal law complained of herein.

 7             159.      Lead Plaintiff will fairly and adequately protect the interests of the members of the

 8 Class and has retained counsel competent and experienced in class action and securities litigation.

 9             160.      Common questions of law and fact exist as to all members of the Class and

10 predominate over any questions solely affecting individual members of the Class. Among the

11 questions of law and fact common to the Class are:

12                       (a)       whether the federal securities laws were violated by defendants’ acts as

13 alleged herein;

14                       (b)       whether statements made by defendants to the investing public during the

15 Class Period misrepresented material facts about the business and operations of VMware;

16                       (c)       whether the price of VMware stock was artificially inflated during the Class

17 Period; and

18                       (d)       to what extent the members of the Class have sustained damages and the

19 proper measure of damages.

20             161.      A class action is superior to all other available methods for the fair and efficient

21 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

22 damages suffered by individual Class members may be relatively small, the expense and burden of

23 individual litigation make it impossible for members of the Class to individually redress the wrongs

24 done to them. There will be no difficulty in the management of this action as a class action.

25

26

27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              - 43 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 46 of 55




 1                                                       COUNT I
 2                         For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                             (Against All Defendants)
 3
               162.      Lead Plaintiff repeats and re-alleges every allegation contained above as if set forth
 4
     herein.
 5
               163.      This Count is brought by Lead Plaintiff on behalf of itself and the Class.
 6
               164.      This Count is brought against VMware and all Individual Defendants.
 7
               165.      During the Class Period, each of the defendants named in this Count disseminated or
 8
     approved the false statements specified above, which they knew or recklessly disregarded were
 9
     misleading in that they contained misrepresentations and failed to disclose material facts necessary
10
     in order to make the statements made, in light of the circumstances under which they were made, not
11
     misleading.
12
               166.      Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:
13
                         (a)       Employed devices, schemes and artifices to defraud;
14
                         (b)       Made untrue statements of material facts or omitted to state material facts
15
     necessary in order to make the statements made, in light of the circumstances under which they were
16
     made, not misleading; or
17
                         (c)       Engaged in acts, practices, and a course of business that operated as a fraud or
18
     deceit upon plaintiff and others similarly situated in connection with their purchases of VMware
19
     stock during the Class Period.
20
               167.      Defendants, individually and together, directly and indirectly, by the use, means and
21
     instrumentalities of interstate commerce and/or the mails, engaged and participated in a continuous
22
     course of conduct to conceal the truth and/or adverse material about VMware’s business, operations,
23
     and financial condition as specified herein.
24
               168.      Defendants had actual knowledge of the misrepresentations and omissions of material
25
     fact set forth herein, or recklessly disregarded the true facts that were available to them.
26
               169.      As a result of the dissemination of the materially false or misleading information
27
     and/or failure to disclose material facts, as set forth above, the market price of VMware common
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                  - 44 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 47 of 55




 1 stock was artificially inflated during the Class Period. In ignorance of the fact that the market price

 2 of the Company’s common stock was artificially inflated, and relying directly or indirectly on the

 3 false and misleading statements, or upon the integrity of the market in which the Company’s

 4 common stock traded, and/or on the absence of material adverse information that was known to or

 5 recklessly disregarded by defendants (but not disclosed in defendants’ public statements during the

 6 Class Period), Lead Plaintiff and the other Class members purchased VMware common stock during

 7 the Class Period at artificially high prices and were damaged thereby.

 8             170.      Lead Plaintiff and the Class, in reliance on the integrity of the market, paid artificially

 9 inflated prices for VMware common stock, and suffered losses when the relevant truth was revealed.

10 Lead Plaintiff and the Class would not have purchased VMware common stock at the prices they

11 paid, or at all, if they had been aware that the market price had been artificially and falsely inflated

12 by these defendants’ misleading statements.

13             171.      As a direct and proximate result of these defendants’ wrongful conduct, Lead Plaintiff

14 and the other Class members suffered damages in connection with their Class Period transactions in

15 VMware common stock.

16             172.      By reason of the foregoing, defendants have violated §10(b) of the Exchange Act and

17 SEC Rule 10b-5.

18                                                     COUNT II
19                                     For Violations of §20(a) of the Exchange Act
                                           (Against the Individual Defendants)
20
               173.      Lead Plaintiff repeats and re-alleges every allegation contained above as if set forth
21
     herein.
22
               174.      This Count is brought by Lead Plaintiff on behalf of itself and the Class.
23
               175.      This Count is brought against the Individual Defendants.
24
               176.      The Individual Defendants were each control persons of VMware during the Class
25
     Period by virtue of their positions as senior officers of VMware.
26
               177.      Each of the defendants named in this Count acted as a controlling person of VMware
27
     within the meaning of §20(a) of the Exchange Act. By virtue of their high-level positions as officers
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                                   - 45 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 48 of 55




 1 and/or directors of VMware, their ownership and contractual rights, participation in and awareness

 2 of the Company’s operations, and intimate knowledge of the statements filed by the Company with

 3 the SEC and/or disseminated to the investing public, these defendants had the power to influence and

 4 control and did influence and control, directly or indirectly, the decision-making of the Company,

 5 including the content and dissemination of the allegedly false and misleading statements.

 6             178.      In particular, each of these defendants had direct or supervisory responsibility over

 7 the day-to-day operations of the Company and, therefore, is presumed to have had the power to

 8 control or influence the particular transactions and business practices giving rise to the securities

 9 violations as alleged in Count I, and exercised that power.

10             179.      As a direct and proximate result of these defendants’ wrongful conduct, Lead Plaintiff

11 and other members of the Class suffered damages in connection with their purchases of the

12 Company’s common stock during the Class Period when the relevant truth was revealed.

13             180.      By reason of the foregoing, the defendants named in this Count violated §20(a) of the

14 Exchange Act.

15                                                    COUNT III
16                                     For Violations of §20A of the Exchange Act
                                             (Against Defendant Gelsinger)
17
               181.      Lead Plaintiff repeats and re-alleges every allegation contained above as if set forth
18
     herein.
19
               182.      This Count is brought by Lead Plaintiff on behalf of itself and the members of the
20
     Class who purchased VMware common stock contemporaneously with defendant Gelsinger’s sales
21
     of VMware common stock.
22
               183.      This Count is brought against defendant Gelsinger.
23
               184.      During the Class Period, defendant Gelsinger was privy to confidential information
24
     concerning VMware’s backlog, operations, finances, financial condition, and future business
25
     prospects, including, but not limited to, the false statements disseminated to the investing public.
26
     Notwithstanding his duty to refrain from trading in VMware common stock without disclosing the
27
     foregoing materially adverse facts, and in violation of his fiduciary duties to Class members,
28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              - 46 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 49 of 55




 1 defendant Gelsinger sold VMware common stock contemporaneously with Lead Plaintiff’s purchase

 2 and the purchases of VMware common stock by other Class members.

 3             185.      On March 1, 2019, the day after the Company disclosed record-breaking license

 4 backlog, defendant Gelsinger sold 21,086 shares of his VMware stock at prices as high as $181.61

 5 per share for proceeds of $3.77 million. Four days later on March 5, 2019, Lead Plaintiff bought

 6 shares of VMware common stock. See Certification Pursuant to Federal Securities Laws, attached

 7 hereto. Defendant Gelsinger sold his VMware shares as alleged above at prices artificially inflated

 8 by the non-disclosure of material adverse non-public facts and misrepresentations of fact made

 9 during the Class Period.

10             186.      Defendant Gelsinger was aware that he was in possession of material adverse

11 information that was not known to the investing public, including Lead Plaintiff and other members

12 of the Class. Defendant Gelsinger was obligated to disclose the material nonpublic adverse

13 information to Lead Plaintiff and other members of the Class before selling his stock.

14             187.      By reason of the foregoing, defendant Gelsinger directly and indirectly, by use of the

15 means and instrumentalities of interstate commerce, electronic communications, mailings and the

16 facilities of a national securities exchange, employed devices, schemes, and artifices to defraud and

17 engaged in acts and transactions and a course of business that operated as a fraud or deceit upon

18 members of the investing public who purchased VMware common stock contemporaneously with

19 the sales by the defendant named in this Count.

20             188.      As a result of the foregoing, Lead Plaintiff and the other members of the Class who

21 purchased VMware common stock contemporaneously with the sale of VMware common stock by

22 defendant Gelsinger have suffered substantial damages measured by the amount of profits gained or

23 losses not incurred by reason of defendant Gelsinger’s stock sales.

24             189.      This action was commenced within five years after defendant Gelsinger made his

25 sales while in the possession of material non-public adverse information.

26             190.      By reason of the foregoing, defendant Gelsinger violated §20A of the Exchange Act.

27                                            PRAYER FOR RELIEF
28             WHEREFORE, Lead Plaintiff prays for relief and judgment, as follows:
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                              - 47 -
     Cases\4828-0858-8233.v1-9/18/20
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 50 of 55




 1             A.        Determining that this action is a proper class action by certifying Lead Plaintiff as

 2 Class representative under Rule 23 of the Federal Rules of Civil Procedure and Lead Plaintiff’s

 3 counsel as Lead Counsel;

 4             B.        Awarding compensatory damages in favor of Lead Plaintiff and the other Class

 5 members against all defendants, jointly and severally, for all damages sustained as a result of

 6 defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

 7             C.        Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in

 8 this action, including counsel fees and expert fees; and

 9             D.        Awarding injunctive and such other equitable relief as the Court may deem just and

10 proper.

11                                                JURY DEMAND
12             Lead Plaintiff hereby demands a trial by jury.

13 DATED: September 18, 2020                              ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
14                                                        SCOTT H. SAHAM
                                                          ASHLEY M. KELLY
15

16
                                                                        s/ SCOTT H. SAHAM
17                                                                       SCOTT H. SAHAM

18                                                        655 West Broadway, Suite 1900
                                                          San Diego, CA 92101
19                                                        Telephone: 619/231-1058
                                                          619/231-7423 (fax)
20                                                        scotts@rgrdlaw.com
                                                          akelly@rgrdlaw.com
21
                                                          ROBBINS GELLER RUDMAN
22                                                          & DOWD LLP
                                                          SHAWN A. WILLIAMS
23                                                        Post Montgomery Center
                                                          One Montgomery Street, Suite 1800
24                                                        San Francisco, CA 94104
                                                          Telephone: 415/288-4545
25                                                        415/288-4534 (fax)
                                                          shawnw@rgrdlaw.com
26
                                                          Lead Counsel for Lead Plaintiff
27

28
     CONSOLIDATED COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES
     LAWS - 5:20-cv-02182-EJD                                                                             - 48 -
     Cases\4828-0858-8233.v1-9/18/20
          Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 51 of 55




          CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

          NORTHEAST CARPENTERS PENSION FUND (“Plaintiff”) declares:
          1.   Plaintiff has reviewed the consolidated complaint and authorized its
filing.
          2.   Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff’s counsel or in order to participate in this private action or
any other litigation under the federal securities laws.
          3.   Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.
          4.   Plaintiff has made the following transaction(s) during the Class Period
in the securities that are the subject of this action:

Security                Transaction                Date                  Price Per Share


                                See attached Schedule A.

          5.   Plaintiff has not sought to serve or served as a representative party in
a class action that was filed under the federal securities laws within the three-year
period prior to the date of this Certification except as detailed below:
                In re Newell Brands, Inc. Sec. Litig., No. 18-cv-10878 (D.N.J.)
                In re EQT Corporation Sec. Litig., No. 19-cv-00754 (W.D. Pa.)




          6.   Plaintiff will not accept any payment for serving as a representative
party on behalf of the class beyond the Plaintiff’s pro rata share of any recovery,




                                                                                     VMWARE
       Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 52 of 55




except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.
      I declare under penalty of perjury that the foregoing is true and correct.
Executed this ____
               3rd day of ____________,
                           September    2020.
                                       NORTHEAST CARPENTERS PENSION
                                       FUND

                                       By:
                                              Pete Tonia, Executive Funds Director




                                        -2-
                                                                             VMWARE
               Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 53 of 55


                                                  SCHEDULE A

                                         SECURITIES TRANSACTIONS

                             Stock

                             Date                       Amount of
                           Acquired                   Shares Acquired    Price

                          03/05/2019                        396         $173.29
                          05/07/2019                       1,862        $196.41
                          05/17/2019                        353         $204.62
                          05/30/2019                        718         $191.73
                          06/04/2019                        626         $173.13
                          07/11/2019                       1,544        $167.94
                          11/19/2019                      10,500        $172.02
                          11/27/2019                       2,663        $162.07
                          01/03/2020                      21,488        $154.06

                             Date                        Amount of
                             Sold                       Shares Sold      Price

                          09/07/2018                        100         $128.79
                          09/17/2018                       1,200        $132.92
                          11/14/2018                       3,410        $127.58
                          11/28/2018                        834         $130.68
                          12/07/2018                        597         $132.99
                          12/13/2018                        497         $135.31
                          12/18/2018                        962         $129.88

Prices listed are rounded up to two decimal places.

*Opening position of 7,600 shares.
      Case 5:20-cv-02182-EJD Document 50 Filed 09/18/20 Page 54 of 55




 1                                     CERTIFICATE OF SERVICE

 2             I hereby certify under penalty of perjury that on September 18, 2020, I authorized the

 3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 4 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 5 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                      s/ SCOTT H. SAHAM
                                                        SCOTT H. SAHAM
 8
                                                        ROBBINS GELLER RUDMAN
 9                                                       & DOWD LLP
                                                        655 West Broadway, Suite 1900
10                                                      San Diego, CA 92101-8498
                                                        Telephone: 619/231-1058
11                                                      619/231-7423 (fax)
12                                                      E-mail: scotts@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Cases\4828-0858-8233.v1-9/18/20
9/18/2020      Case 5:20-cv-02182-EJD Document 50       Filed 09/18/20 Page 55 of 55
                                                    CAND-ECF-

Mailing Information for a Case 5:20-cv-02182-EJD Lamartina v. VMware, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Michael Albert
      malbert@rgrdlaw.com,MAlbert@ecf.courtdrive.com

      Asim M. Bhansali
      abhansali@kblfirm.com,asim-bhansali-6238@ecf.pacerpro.com

      Patrick V. Dahlstrom
      pdahlstrom@pomlaw.com

      Elliot Greenfield
      egreenfi@debevoise.com,mao-ecf@debevoise.com

      J Alexander Hood , II
      ahood@pomlaw.com,tcrockett@pomlaw.com,abarbosa@pomlaw.com

      Ashley Michelle Kelly
      akelly@rgrdlaw.com,AKellyRGRD@ecf.courtdrive.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com,lpvega@pomlaw.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Maeve O'Connor
      mloconnor@debevoise.com,mao-ecf@debevoise.com,mjsorensen@debevoise.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,jalieberman@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomla

      Nicholas Alan Roethlisberger
      nroethlisberger@kblfirm.com

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net,lrosen@ecf.courtdrive.com

      Scott H. Saham
      scotts@rgrdlaw.com,ScottS@ecf.courtdrive.com,mkuwashima@rgrdlaw.com

      Brian Jared Schall
      brian@schallfirm.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?108502968124051-L_1_0-1                                                                                                  1/1
